
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.40

EXECUTION COPY


ASSET PURCHASE AGREEMENT


AMONG

ROSEBUD MINING COMPANY,

                                                 ("Buyer")

BUCKEYE INDUSTRIAL MINING CO.

                                                 ("Company")

AND

EVERGREEN ENERGY INC.

                                                 ("Parent")

March 12, 2010

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

ARTICLE 1

  1

DEFINITIONS

 
1  

1.1

 

Definitions. 

 
1  

1.2

 

Accounting Terms

 
1

ARTICLE 2

 
1

PURCHASE AND SALE OF ASSETS

 
1  

2.1

 

Purchase and Sale

 
1  

2.2

 

Excluded Assets

 
2  

2.3

 

Assumed Liabilities

 
3  

2.4

 

Excluded Liabilities

 
3  

2.5

 

Non-Assignment of Assets

 
4  

2.6

 

Amounts Held in Trust

 
4

ARTICLE 3

 
4

PURCHASE PRICE

 
4  

3.1

 

Purchase Price

 
4  

3.2

 

Payment of the Purchase Price

 
4  

3.3

 

Determination and Payment of the Closing Indebtedness

 
4  

3.4

 

Escrow

 
4  

3.5

 

Allocation of Purchase Price

 
5

ARTICLE 4

 
5

REPRESENTATIONS AND WARRANTIES CONCERNING THE PARENT

 
5  

4.1

 

Authority; Capacity and Representation

 
5  

4.2

 

Execution and Delivery; Enforceability

 
5  

4.3

 

Noncontravention

 
5

ARTICLE 5

 
6

REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

 
6  

5.1

 

Organization and Good Standing; Authority; Enforceability

 
6  

5.2

 

Other Ventures

 
6  

5.3

 

Noncontravention

 
6  

5.4

 

Consents and Approvals

 
7  

5.5

 

Absence of Certain Changes or Events

 
7  

5.6

 

Taxes

 
8  

5.7

 

Employees

 
8  

5.8

 

Compliance with Laws

 
8

--------------------------------------------------------------------------------



 
   
  Page  

5.9

 

Environmental Matters

  8  

5.10

 

Real and Personal Properties

 
9  

5.11

 

Intellectual Properties

 
12  

5.12

 

Financial Statements

 
12  

5.13

 

Material Contracts

 
13  

5.14

 

Litigation

 
14  

5.15

 

Brokerage

 
14  

5.16

 

Material Suppliers and Customers

 
14  

5.17

 

Licenses and Permits

 
14  

5.18

 

Employee Benefit Plans and Other Compensation Arrangements

 
14  

5.19

 

Redbud West Point Ash Disposal Facility

 
15  

5.20

 

Acquired Assets

 
15  

5.21

 

No Additional Representations

 
15

ARTICLE 6

 
16

REPRESENTATIONS AND WARRANTIES OF BUYER

 
16  

6.1

 

Organization; Authorization

 
16  

6.2

 

Execution and Delivery; Enforceability

 
16  

6.3

 

Governmental Authorities; Consents

 
16  

6.4

 

Brokerage

 
16  

6.5

 

Financing

 
17  

6.6

 

Solvency

 
17  

6.7

 

Due Diligence Investigation

 
17

ARTICLE 7

 
17

CONDITIONS PRECEDENT

 
17  

7.1

 

Conditions to Buyer's Obligations

 
17  

7.2

 

Conditions to Sellers' Obligations

 
19

ARTICLE 8

 
19

THE CLOSING

 
19

ARTICLE 9

 
20

COVENANTS OF SELLERS

 
20  

9.1

 

Conduct of Business

 
20  

9.2

 

Access

 
20  

9.3

 

Change of Names

 
20

ii

--------------------------------------------------------------------------------



 
   
  Page  

9.4

 

Exercise of Redbud Option to Acquire Permits

  20

ARTICLE 10

 
21

COVENANTS OF BUYER

 
21  

10.1

 

Access

 
21  

10.2

 

Notices of Certain Events

 
21  

10.3

 

Employees

 
21

ARTICLE 11

 
21

ADDITIONAL COVENANTS OF BUYER AND SELLERS

 
21  

11.1

 

Termination

 
21  

11.2

 

Effect of Termination

 
22  

11.3

 

Updating of Disclosure Letter

 
22  

11.4

 

Pre-Closing Publicity

 
23  

11.5

 

Post-Closing Publicity

 
23  

11.6

 

Expenses

 
23  

11.7

 

No Assignments

 
23  

11.8

 

Confidentiality Agreement

 
23  

11.9

 

Satisfaction of Closing Conditions

 
23  

11.10

 

Tax Cooperation: Allocation of Taxes

 
23  

11.11

 

Replacement of Bonds and Letters of Credit

 
24  

11.12

 

Covenant Not to Compete

 
24

ARTICLE 12

 
25

INDEMNIFICATION

 
25  

12.1

 

Indemnification of Buyer

 
25  

12.2

 

Limitations on Indemnification

 
25  

12.3

 

Indemnification of Parent

 
26  

12.4

 

Procedures Relating to Indemnification

 
26  

12.5

 

Limitation of Remedies

 
28  

12.6

 

Subrogation

 
28

ARTICLE 13

 
28

CERTAIN DEFINITIONS

 
28

ARTICLE 14

 
34

CONSTRUCTION; MISCELLANEOUS PROVISIONS

 
34  

14.1

 

Notices

 
34

iii

--------------------------------------------------------------------------------



 
   
  Page  

14.2

 

Entire Agreement

  35  

14.3

 

Modification

 
35  

14.4

 

Governing Law; Jurisdiction and Venue

 
35  

14.5

 

Specific Performance

 
35  

14.6

 

Binding Effect

 
36  

14.7

 

Headings

 
36  

14.8

 

Number and Gender; Inclusion

 
36  

14.9

 

Counterparts

 
36  

14.10

 

Third Parties

 
36  

14.11

 

Disclosure Letter and Exhibits

 
36  

14.12

 

Time Periods

 
36  

14.13

 

Construction

 
36

iv

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (this "Agreement") is entered into as of
the 12th day of March, 2010, among Rosebud Mining Company, a Pennsylvania
corporation ("Buyer"), Evergreen Energy Inc., a Delaware corporation ("Parent"),
and Buckeye Industrial Mining Co., an Ohio corporation (the "Company," and
together with Parent, collectively, "Sellers," and each individually, a
"Seller").

RECITALS:

        A.    The Company is engaged in the business of (i) operating surface
and underground coal mines in four (4) Ohio counties (Carroll, Columbiana,
Jefferson and Stark); (ii) mining, processing and selling coal to electric
utilities and industrial and institutional end-users; and (iii) ash removal and
disposal and the operation of an ash monofill located in the State of Ohio
(collectively, the "Business").

        B.    Parent owns certain assets used in the operations of the Business.

        C.    Buyer desires to purchase the assets used primarily in the
operations of the Business, and Sellers desire to sell such assets of the
Business to Buyer, all upon the terms and conditions hereinafter set forth.

        Now, therefore, in consideration of the mutual representations,
warranties, covenants and agreements set forth in this Agreement, Buyer and
Sellers hereby agree as follows:

ARTICLE 1

DEFINITIONS

        1.1    Definitions.    Certain terms used in this Agreement shall have
the meanings set forth in Article 13, or elsewhere herein as indicated in
Article 13.

        1.2    Accounting Terms.    Accounting terms used in this Agreement and
not otherwise defined herein shall have the meanings attributed to them under
GAAP except as may otherwise be specified herein.

ARTICLE 2

PURCHASE AND SALE OF ASSETS

        2.1    Purchase and Sale.    Subject to the terms and conditions of this
Agreement, at the Closing, Sellers shall sell, assign, transfer and deliver to
Buyer, free and clear of all Liens, except for Permitted Liens, and Buyer shall
purchase from Sellers, all of Sellers' right, title and interest in and to the
following assets used primarily in the operation of the Business as of the
Closing Date (collectively, the "Acquired Assets"), which Acquired Assets
include:

        (a)   the owned real property identified in Section 2.1(a)(i) of the
Disclosure Letter (the "Owned Real Property") and the leased real property
identified in Section 2.1(a)(ii) of the Disclosure Letter (the "Leased Real
Property," and together with the Owned Real Property, collectively the "Real
Property");

        (b)   the machinery, equipment, furniture, fixtures, vehicles, tools,
supplies, improvements and other tangible personal property, whether owned or
leased by Sellers (the "Equipment"), identified in Section 2.1(b) of the
Disclosure Letter;

        (c)   all of the Company's permits, approvals, orders, authorizations,
consents, licenses, certificates, filings or registrations with or issued by any
Governmental Authority, including all permits relating to the reclamation of
coal mining properties, which have been issued or granted to or are owned, used
or held by Sellers in the operation of the Business and all pending applications
therefor (collectively, the "Permits"), which are listed in Section 2.1(c) of
the Disclosure Letter;

--------------------------------------------------------------------------------



        (d)   all Intellectual Property owned or licensed by Sellers primarily
for use in the conduct of the Business and listed in Section 2.1(d) of the
Disclosure Letter (collectively, the "Company Intellectual Property");

        (e)   all material Contracts (excluding however the Contract Mining
Agreement between Company and Mountain Spring Coal Company dated October 1,
2006, the Employment Agreement dated September 29, 2006 with Jack Grinwis, the
Employment agreement dated October 10, 2006 with John Grisham, and the Letter
dated September 12, 2006 concerning employment with Kenneth Kelly), including
Real Property leases, equipment and personal property leases, all capital leases
and obligations, contracts relating to capital expenditures, contracts for the
sale of coal and/or services (including unfilled customer and purchase orders)
(collectively, the "Assumed Contracts"), which Contracts are listed in
Section 2.1(e) of the Disclosure Letter;

        (f)    all coal and mineral rights in mineable coal reserves located on
the Real Property (collectively, the "Reserves");

        (g)   all extracted, unsold coal inventory, wherever located (including
inventory in transit and owned by the Company), existing as of the Closing Date;

        (h)   all rights of ingress and egress to all of the Reserves and the
Real Property;

        (i)    all maps, reserve studies, engineering reports and other records
relating to the Acquired Assets;

        (j)    all customer lists, sales brochures, correspondence and
production records;

        (k)   all warranties and guaranties by, and rights, choses in action and
claims, known or unknown, matured or unmatured, accrued or contingent against,
third parties; and

        (l)    all right, title and interest in and to the membership interests
held by the Company in Montgomery Coal Holdings, LLC, an Ohio limited liability
company ("Montgomery").

        2.2    Excluded Assets.    Notwithstanding anything contained in
Section 2.1 hereof to the contrary, Sellers are not selling, and Buyer is not
purchasing (i) any assets of the Company set forth in Sections 2.2(a)-(l) below
and (ii) any assets of Sellers not used primarily in the operation of the
Business, all of which shall be retained by Sellers (collectively, the "Excluded
Assets"). To the extent that any of the Excluded Assets are located at the Real
Property, Sellers shall be provided a reasonable period after the Closing Date,
but not to exceed sixty (60) days, to remove, at Sellers' expense, all such
Excluded Assets. The Excluded Assets include:

        (a)   all cash, investments and other cash equivalents of the Company;

        (b)   all accounts receivable and notes receivable of the Company, and
any security held by the Company for the payment thereof, as of the Closing
Date;

        (c)   all performance bonds for reclamation or otherwise, surety bonds
or escrow agreements and any payment or prepayments made with respect thereto,
or certificates of deposit or other sums or amounts posted by Sellers to secure
any of the foregoing for reclamation or otherwise;

        (d)   the Company's capital stock, corporate and minute books, Tax
returns and other organizational documents, and the Company's financial books
and records and employment records, other than those employment records
pertaining to Hired Employees and allowed to be transferred to Buyer under
applicable Laws;

        (e)   all qualifications to transact business as a foreign corporation,
arrangements with registered agents with respect to foreign qualifications, and
taxpayer and other identification numbers;

2

--------------------------------------------------------------------------------



        (f)    any Tax benefits and rights to refunds, including rights to any
net operating losses;

        (g)   any Contracts (other than the Assumed Contracts) or rights
relating to borrowed money;

        (h)   any prepaid items, deposits, advance payments, deferred charges
and other similar assets (except prepaid royalties relating to the Reserves or
the Real Property);

        (i)    all insurance policies and rights or Claims arising from such
policies;

        (j)    all Intellectual Property, including licenses, patents, patent
applications, copyrights, copyright applications, computer programs and formula,
not used primarily in the operations of the Business;

        (k)   all Plans; and

        (l)    the Contract Mining Agreement between Company and Mountain Spring
Coal Company, commencing October 1, 2006, with the stipulation that Company
terminates the Mountain Spring contract at or prior to Closing without any
penalty to Buyer, the Employment Agreement dated September 29, 2006 with Jack
Grinwis, the Employment agreement dated October 10, 2006 with John Grisham, and
the Letter dated September 12, 2006 concerning employment with Kenneth Kelly.

        2.3    Assumed Liabilities.    As further consideration for the purchase
of the Acquired Assets and consummation of the other transactions contemplated
hereby, on the Closing Date, Buyer shall assume and agree to perform and
discharge in full, when due, all liabilities of the Company and the Business
arising under or associated with (collectively, the "Assumed Liabilities"):

        (a)   Buyer's conduct of the Business after the Closing Date, including
with respect to the use of the Acquired Assets and the hiring and employment of
the Hired Employees;

        (b)   all Liabilities for and obligations of Sellers relating to the
Acquired Assets arising, accruing and payable after the Closing Date, including
all Liabilities and obligations arising in connection with the Assumed
Contracts, other than Liabilities and obligations arising from breaches thereof
prior to the Closing Date.

        (c)   all Liabilities related to the Permits for reclamation, whether
prescribed by law, contract or otherwise, including, but not limited to, Permits
listed in Section 2.1(c) of the Disclosure Letter; provided, however, that
Sellers shall retain the Liability for any fines and penalties arising out of
notices of violation, notices of non-compliance or orders, in each case issued
prior to the Closing; and

        (d)   all obligations of whatever nature (other than bonds to be
replaced in accordance with the terms of Section 11.11 below) relating to the
Real Property and the personal property acquired by Buyer.

Buyer is assuming only the Assumed Liabilities and is not assuming any other
liability or obligation. All such other liabilities and obligations shall be
retained by and remain liabilities and obligations of Sellers.

        2.4    Excluded Liabilities.    Except for the assumption by Buyer of
the Assumed Liabilities, Sellers will retain all liabilities relating to the
Business (including, for clarity, all accounts payable of the Company and all
Indebtedness of the Company, each as of the Closing Date) and, except for the
Assumed Liabilities, Buyer shall not assume nor be liable or responsible for,
whether as a successor or otherwise, any obligation or liability of Sellers or
the Business of any kind or nature whatsoever, specifically including any
obligations or liabilities associated with the material Contracts that Buyer is
not taking assignment of and are specifically excluded in Section 2.1(e) above
(such liabilities collectively referred to herein as the "Excluded
Liabilities").

3

--------------------------------------------------------------------------------



        2.5    Non-Assignment of Assets.    This Agreement shall not constitute
an agreement to assign or transfer any assets of Sellers, if an attempted
transfer or assignment thereof, with the approval, authorization or consent of,
or granting or issuance of any license or permit by, any third party thereto
(with respect thereto), would constitute a breach thereof or in any way
negatively affect the rights of Sellers or Buyer, as the assignee or transferee
of such asset, as the case may be, thereunder. If the Closing occurs and such
authorization, consent, approval, license or permit is required for the transfer
or assignment of any asset of Sellers at or before the Closing, but not
obtained, Sellers will cooperate with Buyer without further consideration (other
than as provided in clause (b) of this Section 2.5) in any arrangement
reasonably acceptable to Buyer and Sellers, designed to both (a) provide Sellers
with the benefits of any such asset, and (b) cause Buyer to bear all costs and
obligations of or under any such asset. Any transfer or assignment to Buyer of
any asset that shall require the consent, approval, authorization of, or
granting of any license or permit by any third party for such assignment or
transfer as provided hereunder shall be made subject to such consent, approval,
authorization, license or permit being obtained.

        2.6    Amounts Held in Trust.    Any amounts received by Buyer after the
Closing with respect to any Excluded Asset shall be held by Buyer in trust for
Sellers until promptly paid to Sellers. Likewise, any amounts received by
Sellers after the Closing with respect to any Acquired Asset shall be held by
Sellers in trust for Buyer until promptly paid to Buyer. Any such money received
by Buyer or Sellers shall be paid over to the proper party within ten
(10) business days after receipt.

ARTICLE 3

PURCHASE PRICE

        3.1    Purchase Price.    The aggregate purchase price for all of
Acquired Assets (the "Purchase Price") shall be an amount equal to Twenty Seven
Million Eight Hundred Fifty Two Thousand Dollars ($27,852,000).

        3.2    Payment of the Purchase Price.    Subject to the terms and
conditions of this Agreement, at the Closing, Buyer shall: (a) pay and deliver
the Purchase Price minus the Closing Indebtedness and minus the Escrowed Funds
to Sellers by means of a wire transfer of immediately available cash funds to
the account specified by Sellers prior to the Closing (the "Sellers' Account");
and (b) pay the Indebtedness of the Company identified in Section 3.2(c) of the
Disclosure Letter (the "Closing Indebtedness") as provided for in Section 3.3
below.

        3.3    Determination and Payment of the Closing Indebtedness.    At the
Closing, Buyer will wire, on Sellers' behalf, in immediately available funds,
pursuant to appropriate Pay-Off Documents and instructions provided by Parent,
the Closing Indebtedness. At least five (5) Business Days prior to the Closing
Date, Sellers will deliver to Buyer executed payoff letters with respect to the
Closing Indebtedness that set forth (i) the amount to be paid on the Closing,
together with the recipient thereof and the related wire transfer instructions,
and (ii) that the payment of such amount will result in a release of the Company
from all obligations and of all Liens relating to such Closing Indebtedness (the
"Pay-Off Documents").

        3.4    Escrow.    On the date hereof, Buyer, Sellers and KeyBank, N.A.
(the "Escrow Agent") are entering into an escrow agreement, in the form of
Exhibit A attached hereto (the "Escrow Agreement"), pursuant to which an amount
equal to ten percent (10.0%) of the Purchase Price (the "Escrowed Funds") shall
be deposited into escrow for the purposes of (i) establishing a good faith
deposit by Buyer to evidence its intention to consummate the transactions
contemplated hereby and which may be refunded to Buyer pursuant to Section 11.2
and (ii) from and after the Closing, securing Sellers' obligations, if any,
under Article 12 hereof and shall be distributed to Sellers upon the expiration
of the General Survival Period, subject to any pending claims for
indemnification.

4

--------------------------------------------------------------------------------



        3.5    Allocation of Purchase Price.    The Purchase Price shall be
allocated in accordance with a schedule to be mutually agreed upon by the
parties following the Closing. After the Closing, Buyer and Sellers shall make
consistent use of the agreed upon allocation for all purposes (including
financial and regulatory reporting purposes and Tax purposes). Buyer and Sellers
further agree to file, as applicable, their respective U.S. federal income Tax
Returns and Form 8594 and, to the extent not in conflict with applicable Law,
their other Tax Returns reflecting such allocation and any other reports
required by Section 1060 of the Code, in accordance with such allocation. Each
party agrees to prepare and timely file all applicable IRS forms, to cooperate
with the other party in the preparation of such forms and to furnish the other
party with a copy of such forms prepared in draft, within a reasonable period
before the due date thereof. In addition, each party agrees to notify the other
party in the event any taxing authority takes or purports to take a position
inconsistent with the agreed-upon allocations.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES CONCERNING THE PARENT

        Except as set forth in the Disclosure Letter attached hereto and made a
part hereof, Parent represents and warrants to Buyer as follows:

        4.1    Authority; Capacity and Representation.    Parent possesses all
requisite legal right, power, authority and capacity (corporate or otherwise) to
execute, deliver and perform this Agreement, and each other agreement,
instrument and document to be executed and delivered by Parent in connection
therewith (the "Parent Ancillary Agreements"), and consummate the transactions
contemplated herein and therein. The execution, delivery and performance by
Parent of this Agreement and such Parent Ancillary Agreements and the
consummation by Parent of the transactions contemplated hereby and thereby have
been duly and validly authorized (by all requisite corporate action) on the part
of Parent. Parent is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization.

        4.2    Execution and Delivery; Enforceability.    This Agreement has
been, and each Parent Ancillary Agreement will upon delivery be, duly executed
and delivered by Parent and constitutes, or will upon such delivery constitute,
the legal, valid and binding obligation of Parent, enforceable in accordance
with its terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors' rights or by principles of
equity (the "Enforceability Exceptions").

        4.3    Noncontravention.    

        (a)   All consents, approvals, authorizations, permits, filings and
notifications set forth in Section 4.3(a) of the Disclosure Letter have been
waived, obtained or made, neither the execution and delivery of this Agreement
or any Parent Ancillary Agreement nor the consummation by Parent of the
transactions contemplated hereby or thereby, nor compliance by Parent with any
of the provisions hereof or thereof, will: (i) conflict with or result in a
breach of, any provisions of the Charter Documents of Parent, or (ii) violate
any Law or Order applicable to Parent or by which any properties or assets owned
or used by Parent are bound or affected; except, in the case of clause (ii) of
this Section 4.3(a), as would not have a Material Adverse Effect or as would not
materially impair the ability of Parent to consummate the transactions
contemplated by this Agreement.

        (b)   Except as set forth in Section 4.3(b) of the Disclosure Letter, no
consent, approval, or authorization of, or filing with or notification to, any
Governmental Authority is required to be obtained or made by Parent in
connection with: (i) the execution, delivery and performance by Parent of this
Agreement or any Parent Ancillary Agreement; or (ii) the compliance by Parent
with any of the provisions hereof or thereof or the consummation by Parent of
the transactions

5

--------------------------------------------------------------------------------






contemplated hereby or thereby; except where the failure to obtain such consent,
approval, authorization, permit of, or to make such filing with or notification
to, would not, when taken together with all other such failures by Parent, have
a Material Adverse Effect.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

        Except as set forth in the Disclosure Letter attached hereto and made a
part hereof, the Company represents and warrants to Buyer as follows:

        5.1    Organization and Good Standing; Authority; Enforceability.    

        (a)   The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Ohio. The Company has all
requisite corporate power and authority to own and lease its assets and to
operate the Business as the same are now being owned, leased and operated. The
Company is duly qualified or licensed to do business as a foreign corporation
in, and is in good standing in, each jurisdiction in which the nature of its
business or its ownership of its properties requires it to be so qualified or
licensed, except where the failure to be so qualified or licensed would not have
a Material Adverse Effect. The Company has delivered or made available to Buyer
a true, complete and correct copy of the Charter Documents, as currently in
effect, for the Company.

        (b)   The Company possesses all requisite legal right, power, authority
and capacity (corporate or otherwise) to execute, deliver and perform this
Agreement, and each other agreement, instrument and document to be executed and
delivered by the Company in connection therewith (the "Company Ancillary
Agreements," and together with the Seller Ancillary Agreements, collectively the
"Ancillary Agreements"), and consummate the transactions contemplated herein and
therein. The execution, delivery and performance by the Company of this
Agreement, the Company Ancillary Agreements and the consummation by the Company
of the transactions contemplated hereby have been duly and validly authorized by
all requisite corporate action on the part of the Company.

        (c)   This Agreement has been, and each Company Ancillary Agreement will
upon the delivery thereof be, duly executed and delivered by the Company and
constitutes, or will upon such delivery constitute, the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, except as
such enforcement may be limited by the Enforceability Exceptions.

        5.2    Other Ventures.    Except as set forth in Section 5.2 of the
Disclosure Letter, the Company does not own, of record or beneficially, any
equity ownership interest in any other Person, nor is it a partner or member of
any partnership, limited liability company or joint venture.

        5.3    Noncontravention.    

        (a)   Assuming all consents, approvals, authorizations, permits, filings
and notifications set forth in Section 5.3(a) of the Disclosure Letter have been
waived, obtained or made, neither the execution and delivery of this Agreement
or any of the Company Ancillary Agreements, nor the consummation by the Company
of the transactions contemplated hereby or thereby, nor compliance by the
Company with any of the provisions hereof or thereof, will: (i) conflict with or
result in a breach of any provisions of its Charter Documents; (ii) constitute
or result in the breach of any term, condition or provision of, or constitute a
default under (with or without notice or lapse of time, or both), or give rise
to any right of termination, consent, amendment, cancellation, modification or
acceleration with respect to, or give rise to any obligation of the Company to
make any payments under, or result in the creation or imposition of a Lien upon
any property or assets of the Company pursuant to any Material Contract to which
the Company is a party or by which

6

--------------------------------------------------------------------------------



any of its properties or assets may be subject; or (iii) contravene, conflict
with or result in a violation of, or constitute a failure to comply with any Law
or Order applicable to the Company or by which any properties or assets are
bound or affected; except, in the case of clauses (ii) and (iii) of this
Section 5.3(a), as would not have a Material Adverse Effect or as would not
materially impair the ability of the Company to consummate the transactions
contemplated by this Agreement.

        (b)   No consent, approval, authorization or permit of, or filing with
or notification to, any Governmental Authority is required to be obtained or
made by the Company in connection with: (i) the execution and delivery of this
Agreement or any Company Ancillary Agreement; or (ii) the compliance by the
Company with any of the provisions hereof or thereof or the consummation of the
transactions contemplated hereby or thereby; except where the failure to obtain
such consent, approval, authorization, permit, or to make such filing with or
notification to, would not, when taken together with all other such failures by
the Company, have a Material Adverse Effect.

        5.4    Consents and Approvals.    Section 5.4 of the Disclosure Letter
sets forth a true and complete list of each material consent, waiver,
authorization or approval of any Governmental Authority or any other Person that
is required in connection with the execution, delivery and performance of this
Agreement.

        5.5    Absence of Certain Changes or Events.    Except as set forth in
Section 5.5 of the Disclosure Letter, since January 1, 2010:

        (a)   other than circumstances affecting the Company and its competitors
generally, there has not occurred any event or circumstance that constitutes a
Material Adverse Effect;

        (b)   other than as required by applicable Law or GAAP, there has not
been any material change in the Tax reporting or accounting policies or
practices of the Company;

        (c)   (A) other than in the ordinary course of business, the Company has
not made, or granted: (1) any bonus or any wage, severance or termination pay,
salary or compensation increase to any current director or officer; (2) any
increase of any benefit provided under any employee benefit plan, employment
agreement or arrangement, including any fringe benefit plan or arrangement; or
(3) any equity or equity-based compensation award; and (B) other than in the
ordinary course of business or to comply with, or respond to changes in, Law,
the Company has not amended or terminated any existing employee benefit plan or
arrangement or adopted any new employee benefit plan or arrangement;

        (d)   the Company has not merged or consolidated with any corporation or
other entity or invested in, loaned, made an advance or capital contribution to
or otherwise acquired any capital stock or business of any Person, or
consummated any business combination transaction, in each case, whether a single
transaction or series of related transaction;

        (e)   the Company has not amended its Charter Documents to take, agree
to take or authorize any action to wind up its affairs or dissolve or change its
corporate or other organizational form or amend any terms of its outstanding
securities;

        (f)    the Company has not sold, assigned, transferred, subjected to any
Lien, or otherwise disposed of any tangible or intangible assets having a book
value, in any individual case, in excess of One Hundred Thousand Dollars
($100,000), except for sales of inventory in the ordinary course of business
consistent with past practice and except for Permitted Liens;

        (g)   the Company has not purchased or leased, or has committed to
purchase or lease, or authorized any capital expenditures or commitment for
capital expenditures, of any asset for an amount in excess of One Hundred
Thousand Dollars ($100,000) individually, except purchases of inventory and
supplies in the ordinary course of business consistent with past practice; and

7

--------------------------------------------------------------------------------





        (h)   the Company has not entered into any agreement or otherwise
committed to do any of the foregoing.

        5.6    Taxes.    

        (a)   All Tax Returns for all open years required to be filed by or with
respect to the Company have been properly filed (taking into account applicable
extensions of time to file) and all such Tax Returns (including information
provided therewith or with respect thereto) are accurate and complete in all
material respects. All Taxes shown as due on such Tax Returns have been paid,
other than Taxes which are not yet due or which, if due, are not delinquent or
are being contested in good faith by appropriate proceedings or have not been
finally determined, and for which, in each case, adequate reserves have been
established in the books and records of the Company.

        (b)   There are no Tax claims, audits or proceedings by any Taxing
Authority pending or, to the Company's Knowledge, threatened in writing in
connection with any Taxes due from or with respect to the Company.

        (c)   There are not currently in force any waivers or agreements binding
upon the Company for the extension of time for the assessment or payment of any
Tax for any taxable period, and no request for any such waiver or extension is
currently pending.

        (d)   The Company has properly withheld and paid all material Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any Person.

        (e)   The Company is not a party to or bound by any Tax allocation or
Tax sharing agreement, or any similar agreement.

        (f)    This Section 5.6 represents the sole and exclusive representation
and warranty of the Company regarding Tax matters.

        5.7    Employees.    There are no pending controversies, grievances or
claims by any employee or former employee of the Company with respect to his or
her employment, termination of employment or any employee benefits (other than
routine claims for benefits), except such that would not have a Material Adverse
Effect. Except as set forth in Section 5.7 of the Disclosure Letter, the Company
is not a party to any collective bargaining agreement nor, to the Company's
Knowledge, is there pending or underway any union organizational activities or
proceedings with respect to employees of the Company. Section 5.7 of the
Disclosure Letter sets forth a complete list, as of the date hereof, of all
employees of the Company who, for the twelve (12) month period ended
December 31, 2009, received aggregate employment compensation in the form of
salary and bonus in excess of One Hundred Fifty Thousand Dollars ($150,000).
There is no labor strike, slowdown or stoppage pending or, to the Company's
Knowledge, threatened in writing against the Company.

        5.8    Compliance with Laws.    Except as set forth in Section 5.8 of
the Disclosure Letter, the Company is and has been conducting the Business in
compliance, in all material respects, with all applicable Laws relating to the
Acquired Assets and the operation and conduct of the Business, and no assertion
of a violation of any such Laws has been received or, to the Company's
Knowledge, is threatened. Notwithstanding the foregoing or anything to the
contrary in this Agreement, the representations or warranties in this
Section 5.8 shall NOT apply to Environmental Laws and Buyer may look only to the
representations or warranties in Section 5.9 as they may relate to the Company's
compliance with Environmental Laws.

        5.9    Environmental Matters.    To the Knowledge of the Company and
Parent, Section 5.9(a) of the Disclosure Letter contains a list of all
environmental studies, analyses and reports prepared during the last five years
and in the Company's possession or reasonably available to the Company relating
to any Business Facility and the Business (collectively, the "Environmental
Reports"), and Sellers have made

8

--------------------------------------------------------------------------------




available to Buyer copies of all such Environmental Reports, if any. Except
(i) as set forth in the Environmental Reports and (ii) set forth in
Section 5.9(b) of the Disclosure Letter:

        (a)   The Company is in compliance, in all material respects, with
applicable Environmental Laws and Environmental Permits, and all past
noncompliance (if any) by the Company with any Environmental Law or
Environmental Permit has been resolved without any pending, ongoing or future
obligation, cost or liability.

        (b)   Neither the Company nor any Business Facility is subject to any
pending written information request or known, pending, or to the Knowledge of
the Company or Parent, threatened claim, demand, action, notice of violation or
liability, or proceeding relating to or arising under Environmental Law or
Hazardous Materials.

        (c)   The Company currently holds all Environmental Permits (all of
which are listed in Section 5.9(b), and has timely filed applications for
renewal of all Environmental Permits such that the Environmental Permits will
remain in effect during the pendency of the application. All Environmental
Permits are in full force and effect and are final and non-appealable. No
action, claim or proceeding seeking the revocation, modification or suspension
of any Environmental Permit is pending, or to the Knowledge of the Company or
Parent, threatened.

        (d)   The Company has not received written or, to the Knowledge of the
Company and Parent, other notice that any occupant or tenant of any current
Business Facility (A) is in violation of any Environmental Law; (B) is the
subject of any known, pending, or threatened claim, demand, action, or
proceeding arising under or relating to Environmental Law or Hazardous Material;
or (C) does not have or has not renewed any Environmental Permit applicable to
its assets or operations.

        (e)   There has been no Release or threatened Release of any Hazardous
Materials on, at, to or from any Business Facility or any operations of the
Company. There are no, nor have there ever been any, storage tanks (whether
underground or above ground) or solid waste management units located on, under
or adjoining any Business Facility other than as listed on Section 5.9(e) of the
Disclosure Letter.

        (f)    None of the Hazardous Materials generated by the Company or for
which the Company arranged for disposal have been treated, stored, disposed of
or released at a location that is subject to an existing or potential claim or
liability (including, without limitation, strict liability) under Environmental
Laws;

        (g)   The Company has not received written, or, to the Knowledge of the
Company or Parent, other notice that it has been identified as a potentially
responsible party under CERCLA or other Environmental Law, nor has any Business
Facility been listed or proposed for listing on the National Priorities List
under CERCLA, or on any comparable list identifying properties in need of
investigation or remediation under Environmental Laws, nor are the Business
Facilities subject to any lien arising under Environmental Laws.

        (h)   The Company has no ongoing investigation, removal, remedial or
cleanup obligations under Environmental Laws or Environmental Permits, relating
to the ownership, use, maintenance, or operation by the Company of any Business
Facility, nor has the Company voluntarily undertaken any of the foregoing.

        5.10    Real and Personal Properties.    

        (a)   The Real Property listed in Sections 2.1(a)(i) and 2.1(a)(ii) of
the Disclosure Letter constitutes all surface rights, coal and other mineral
rights, and other real property rights and interests presently used in the
ordinary course of business of the Company. Except as set forth in

9

--------------------------------------------------------------------------------



Section 5.10(a) of the Disclosure Letter, the Company owns or leases all real
property interests reasonably necessary for the operation of the Business.

        (b)   Section 5.10(b) of the Disclosure Letter contains a complete and
accurate list of all Real Property the Company leases or licenses to any other
Person (collectively, the "Lessor Leases").

        (c)   The Company has good and marketable fee simple title to all of the
Owned Real Properties reflected in Section 2.1(a)(i) of the Disclosure Letter as
being owned by the Company, and a valid leasehold interest in all of the Real
Properties reflected in Section 2.1(a)(i) of the Disclosure Letter as being
leased to the Company, free and clear of all Liens except for Permitted Liens.

        (d)   Each of the Surface Leases, Lessor Leases, Mineral Leases, and
Easements is (i) the legal, valid and binding obligation of the Company, (ii) in
full force and effect in accordance with its terms, and (iii) enforceable
against all Persons party thereto or bound thereby in accordance with its terms.
Except as disclosed in Section 5.10(d) of the Disclosure Letter and except for
Permitted Encumbrances, the Company and Parent have no Knowledge that any
Easements, Surface Leases or Mineral Leases are subject to any ground lease,
mortgage, deed of trust or other Liens that would entitle the holder thereof to
interfere with or disturb the Company's use, enjoyment, exercise, or enforcement
of the estate, rights, benefits, or privileges granted to the Company thereunder
so long as the Company is not in default. There exists no default or event of
default (or any event that with notice or lapse of time or both would become a
default) on the part of the Company or, to the Company's or Parent's Knowledge,
the other party under any Surface Lease, Lessor Lease, Mineral Lease, or
Easement, that in any case could, when taken in the aggregate, be reasonably
expected to cause a Material Adverse Effect on the Business. Neither the Company
nor Parent has received any notice of any default under any Surface Lease,
Lessor Lease, Mineral Lease, or Easement that has not been cured or any other
termination notice with respect thereto, that in any case could, when taken in
the aggregate, be reasonably expected to cause a Material Adverse Effect on the
Business. Sellers have provided to Buyer a complete and correct copy of each
Surface Lease, Lessor Lease, Mineral Lease, and Easement, including all
amendments thereto and assignments thereof.

        (e)   Except for the Lessor Leases and those matters set forth in
Section 5.10(e) of the Disclosure Letter (the "Pre-Approved Matters"), the
Company has not leased, subleased, assigned, mortgaged, pledged, or otherwise
transferred or encumbered any of the Real Property.

        (f)    Except as set forth in Section 5.10(f) of the Disclosure Letter,
the Company is not party to any agreement or option to purchase any real
property or interest therein and Sellers are not a party to any agreement or
option to purchase any real property or interest therein which property or
interest could be necessary or desirable for the Business.

        (g)   Except as set forth in Section 5.10(g) of the Disclosure Letter,
no Affiliate of the Company is party to any Easement, Surface Lease, Mineral
Lease, Lessor Lease, or other agreement affecting any of the Real Property; nor
does any party to any Easement, Surface Lease, Mineral Lease, Lessor Lease, or
other agreement affecting any of the Real Property have any economic interest in
the Company other than through such agreement.

        (h)   Section 5.10(h) of the Disclosure Letter lists the balances of all
security deposits (whether in cash, letter of credit, or other form) currently
held by the lessor under any Surface Lease or Mineral Lease and such balances
represent the full amount the Company is required to deposit under each Surface
Lease or Mineral Lease. Section 5.10(h) of the Disclosure Letter lists the
balances of all security deposits (whether in cash, letter of credit, or other
form) currently held by the Company under the Lessor Leases. Such balances
represent the full amount of all security deposits to which the Company is
entitled under the Lessor Leases.

10

--------------------------------------------------------------------------------



        (i)    Except as set forth in Section 5.10(i) of the Disclosure Letter,
the Company does not owe, nor will it owe in the future, any brokerage
commissions, finder's fees, or similar compensation to any Person with respect
to any Surface Lease, Mineral Lease, or Lessor Lease.

        (j)    To the extent in Sellers' possession, custody or control, Sellers
have made available to Buyer a complete and correct copy of every (i) policy of
title insurance, title report, title opinion, survey and environmental
assessment of or related to the Real Property or any portion thereof; provided
that Sellers do not represent or warrant to Buyer the completeness or accuracy
of any such report; (ii) third party warranty related to the Real Property or
any portion thereof that is still in force and effect; and (iii) certificate of
occupancy, permit, license, franchise, approval and other authorization required
for the Improvements and the Company's use of the Real Property to the extent
required under applicable Legal Requirements. All data sheets, summaries, and
other information compiled by the Company relating to the Real Property and
provided to Buyer are, to the Knowledge of the Company and Parent, correct in
all materials respects and do not omit any material information.

        (k)   All Improvements (i) have been installed, operated and maintained
in accordance with accepted industry practice; (ii) to the Company's and the
Parent's Knowledge are structurally sound, and free from defects (latent or
patent) in design, workmanship or materials; and (iii) are adequate and suitable
for the purposes for which they have been and are being employed. All
Improvements used by the Company in the Business are either owned by the Company
or leased under the Surface Leases or Mineral Leases. The Improvements are
sufficient for the continued conduct of the Business after the Closing in
substantially the same manner as conducted prior to the Closing.

        (l)    All Real Property is either not subject to zoning restrictions or
is zoned (and is not subject to "permitted nonconforming" use or structure
classifications) to permit the uses the Company currently carries out, or
intends to carry out, thereon or thereunder. The Company has complied, in all
material respects, with all zoning ordinances and other Legal Requirements so
that the Company's current use of, and exercise of its rights under, the Real
Property as conducted by the Company may be lawfully continued.

        (m)  The Company has obtained and keeps in full effect all certificates
of occupancy, permits, licenses, franchises, approvals and other authorizations
required for the Improvements and the Company's use of, and exercise of its
rights under, the Real Property consistent with applicable Legal Requirements,
except for those instances where non-compliance could not have a Material
Adverse Effect on the Business.

        (n)   The Real Property abut on and have adequate, direct vehicular
access to a public road or have adequate access to a public road via a
permanent, irrevocable, appurtenant easement benefiting such land and comprising
a part of the Real Property except for those instances where noncompliance could
not have a Material Adverse Effect on the Business. All Improvements are
supplied with public or quasi-public utilities and other services appropriate
and sufficient for the operation of the Business. No part of any Improvement
encroaches on any real property not included in the Real Property, and, to the
Knowledge of the Company and Parent, there are no buildings, structures,
fixtures or other improvements primarily situated on adjoining property which
encroach on any part of the Real Property.

        (o)   Except as disclosed in Section 5.10(o) of the Disclosure Letter,
there are no outstanding options or rights of first refusal or limitations to
purchase or lease any of the Company's right, title or interest in Real Property
or any portion thereof or interest therein. Except as disclosed in
Section 5.10(o) of the Disclosure Letter, the transactions contemplated herein
do not require the consent of any other party to any Surface Lease, Mineral
Lease, Lessor Lease, Easement, or other agreement affecting the Company's right,
title or interest in Real Property.

11

--------------------------------------------------------------------------------



        (p)   Section 5.10(p) of the Disclosure Letter contains a list of all
reclamation bonds and outstanding reclamation obligations for any properties
affected by the Company's mining operations. The listed bonds represent all of
the bonds the Company is required to post pursuant to applicable Legal
Requirements and the Company's contractual obligations. Such bonds are
sufficient in form and substance (and the current balance of each such bond is
sufficient) to satisfy applicable Legal Requirements and the Company's
contractual obligations. Such bonds have been delivered to the appropriate
Persons pursuant to applicable Legal Requirements and the Company's contractual
obligations. Section 5.10(p) of the Disclosure Letter contains a list of all
properties affected by the Company's mining operations for which the Company has
not identified all of the owners of the mineral rights and all of the owners of
the surface rights. The Company has created suspense accounts adequate to
compensate such owners for all such properties (which accounts are listed in
Section 5.10(p) of the Disclosure Letter) and/or has otherwise complied with the
Ohio Department of Natural Resources' rules and regulations concerning the
reclamation and restoration of properties affected by the Company's mining
operations.

        (q)   Except for those interests listed in Section 5.10(q) of the
Disclosure Letter, the Company has fully and timely paid all royalties, bonuses,
delay rentals, rents and other amounts due and payable under all Surface Leases
and Mineral Leases and all royalties, bonuses, delay rentals, rents, production
payments, profits and other sums due to the owners of any mineral and/or surface
interests affected by the Company's mining operations who are not party to a
Mineral Lease or Surface Lease.

        5.11    Intellectual Properties.    

        (a)   Section 2.1(d) of the Disclosure Letter sets forth a listing of
all: (i) registered Company Intellectual Property and all pending applications
therefore; and (ii) material written licenses (excluding Off-the-Shelf Software
and end user licenses for mass market Software) pursuant to which the Company is
a party either as a licensee or licensor and any other material agreements under
which the Company grants or receives any rights to Intellectual Property.

        (b)   The Company owns and possesses all right, title and interest in
and to, or has a valid and enforceable right or license to use, the Company
Intellectual Property as currently being used, except for such failure to so own
or to have a valid right to use such Company Intellectual Property as would not
have a Material Adverse Effect on the Business.

        (c)   Except for the Permitted Liens, the Company Intellectual Property
is not subject to any Liens and is not subject to any restrictions or
limitations regarding use or disclosure other than pursuant to the written
license agreements disclosed in Section 2.1(d) of the Disclosure Letter.

        (d)   The Company Intellectual Property valid, subsisting, in full force
and effect, and has not been cancelled, expired or abandoned.

        (e)   Except for such as would not have a Material Adverse Effect on the
Business, the Company has not received in the past three (3) years any written
notice regarding the infringement or misappropriation by the Company of any
Intellectual Property of any third party.

        (f)    To the Company's Knowledge, no third party is infringing or has
infringed, misappropriated or otherwise violated any of the Company Intellectual
Property and no such claims have been brought or threatened in writing against
any third party by the Company.

        5.12    Financial Statements.    Buyer has been provided copies of:
(a) the audited consolidated financial statements of the Company as of and for
the fiscal years ended December 31, 2007 and 2008 (collectively, the "Audited
Financial Statements"); and (b) the unaudited consolidated financial statements
of the Company as of and for the twelve (12) month period ended December 31,
2009 (the "Interim Financial Statements"). The Audited Financial Statements have
been prepared in accordance

12

--------------------------------------------------------------------------------



with GAAP, consistently applied, and present fairly the consolidated financial
position of the Company as of the dates indicated and the results of operations
for the periods then ended. The Interim Financial Statements have been prepared
in accordance with GAAP, consistently applied, and present fairly the
consolidated financial position of the Company as of the date indicated and the
results of operations for the period then ended, subject in each case to:
(i) normal yearend adjustments; and (ii) the absence of disclosures normally
made in footnotes.

        5.13    Material Contracts.    Section 5.13 of the Disclosure Letter
sets forth a listing as of the date hereof of all of the currently effective
written agreements of the following types to which any of the Company is a party
or by which any material assets of the Company are bound or subject:

        (a)   Contracts or group of related Contracts, other than purchase
orders entered into in the ordinary course of business consistent with past
practice, which involve commitments to make capital expenditures or which
provide for the purchase of assets, goods or services by the Company from any
one Person under which the undelivered balance of such goods or services has a
purchase price in excess of One Hundred Thousand Dollars ($100,000) in any
consecutive twelve (12) month period after the date hereof and which are not
terminable by the Company upon ninety (90) days or less advance notice;

        (b)   Contracts or group of related Contracts, other than sales orders
entered into in the ordinary course of business consistent with past practice,
which provide for the sale of goods or services by the Company and under which
the undelivered balance of such goods or services has a sale price in excess of
One Hundred Thousand Dollars ($100,000) in any consecutive twelve (12) month
period after the date hereof and which are not terminable by the Company upon
ninety (90) days or less advance notice;

        (c)   joint venture agreements, partnership agreements, and limited
liability company agreements and each similar type of Contract (however named)
involving a sharing of profits, losses, costs or liabilities with any other
Person;

        (d)   employment, confidentiality and non-competition agreements with
any executive officer;

        (e)   Contracts not otherwise disclosed herein which presently limit in
any material respect the freedom of the Company to engage in any business or
compete with any Person;

        (f)    Contracts pursuant to which the Company is a lessor or a lessee
of any personal or real property (including the Leases), or holds or operates
any tangible personal property owned by another Person, except for any such
leases under which the aggregate annual rent or lease payments do not exceed One
Hundred Thousand Dollars ($100,000) and which are terminable by the Company upon
ninety (90) days or less advance notice;

        (g)   Contracts for the sale, assignment, transfer or other disposition
of assets involving a purchase price (in a single transaction or a series of
related transactions) in excess of One Hundred Thousand Dollars ($100,000) and
under which the Company has any continuing liability or obligation;

        (h)   Contracts not included in subsection (d) providing for severance,
retention, change in control or other similar payments;

        (i)    Contracts with Parent or any officer or director of Parent, or
any Affiliate of any of the foregoing, or in the case of any individual, any
immediate family member of any of the foregoing;

        (j)    Contracts with dealers, distributors or sales representatives;
and

        (k)   Contracts under which the Company has made advances or loans to
any other Person.

13

--------------------------------------------------------------------------------



Correct and complete copies of each Contract required to be identified in
Section 5.13 of the Disclosure Letter, including amendments thereto
(collectively, the "Material Contracts"), have been made available to Buyer.
Except as would not have a Material Adverse Effect on the Business, as of the
date of this Agreement: (i) all of the Material Contracts are in full force and
effect and, to the Company's Knowledge, are enforceable against the Company and
the other parties thereto, in accordance with their respective terms, subject in
each case to the Enforceability Exceptions, (ii) the Company has performed in
all material respects all obligations required to be performed by it pursuant to
such Material Contracts, and (iii) to the Company's Knowledge, there are no
existing written threats of default, breaches or violations of any of such
Material Contracts by any other party thereto.

        5.14    Litigation.    Except as set forth in Section 5.14 of the
Disclosure Letter, as of the date of this Agreement, there are no actions,
suits, arbitrations, proceedings, investigations or claims of any kind
whatsoever, at Law or in equity, pending against or brought by the Company that:
(a) if decided adversely to the Company, would have a Material Adverse Effect on
the Business; or (b) could reasonably be expected to prevent or materially delay
the consummation of the transactions contemplated hereby.

        5.15    Brokerage.    No Person is or will become entitled, by reason of
any agreement or arrangement entered into or made by or on behalf of the
Company, to receive any commission, brokerage, finder's fee or other similar
compensation in connection with the consummation of the transactions
contemplated by this Agreement, other than fees which shall be paid by Parent.

        5.16    Material Suppliers and Customers.    Except as set forth in
Section 5.16 of the Disclosure Letter, no customer which accounted for more than
ten percent (10%) of the aggregate sales of the Company, and no supplier which
accounted for more than ten percent (10%) of the aggregate purchases of the
Company, in the twelve (12) month period ended December 31, 2009, has delivered
to the Company any written notice which cancelled, materially modified, or
otherwise terminated its relationship with the Company or materially decreased
its services, supplies or materials to the Company or its usage or purchase of
the services or products of the Company.

        5.17    Licenses and Permits.    Section 2.1(c) of the Disclosure Letter
lists and correctly describes each Permit, whether for coal mining, reclamation
or other operational purposes, together with the name of the Governmental
Authority or entity issuing such Permit. Except as set forth in Section 5.17 of
the Disclosure Letter, such Permits are valid and in full force and effect and
will not be terminated or impaired or become terminable as a result of the
transactions contemplated hereby and any necessary renewal applications have
been timely filed. There are no Permits which have not been obtained by Sellers
which are required for the operation of the Business as presently conducted and
as proposed to be conducted as of the Closing Date.

        5.18    Employee Benefit Plans and Other Compensation
Arrangements.    Set forth in Section 5.18(a) of the Disclosure Letter is a list
of all material "employee benefit plans" (as defined in Section 3(b) of ERISA),
with respect to which the Company currently is the sponsor or is obligated to
make contributions under the plan terms (collectively, the "Plans").

        Except as set forth in Section 5.18(b) of the Disclosure Letter:

        (a)   none of the Plans is a "multiemployer plan" (as defined in Title I
or Title IV of ERISA) or a plan subject to Title IV of ERISA;

        (b)   each of the Plans that is intended to be tax-qualified under
Section 401(a) of the Code has received a favorable determination letter or
opinion letter from the Internal Revenue Service regarding its qualification and
is so qualified in all material respects, except that no representation is made
with respect to any formal qualification requirement with respect to which the
remedial amendment period under Section 401(b) of the Code has not yet expired;

14

--------------------------------------------------------------------------------





        (c)   in all material respects, all of the Plans have been operated in
compliance with their respective terms and all Laws, and all contributions
required under the terms of the Plans or applicable Law have been timely made;

        (d)   neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby, disregarding any
termination of employment which may occur on or after the Closing, will:
(i) result in any material payment (including, without limitation, severance,
unemployment compensation, golden parachute or otherwise) becoming due to any
director, officer or any employee of the Company from the Company under any Plan
or otherwise; (ii) materially increase any benefits otherwise payable under any
Plan; (iii) result in any acceleration of the time of payment or vesting of any
such benefits to any material extent; or (iv) result in any payment under the
Plans which will fail to be deductible for federal income tax purposes by virtue
of Section 280G of the Code; and

        (e)   none of the Plans provide medical benefits to any retired Person,
or any current employee of the Company following such employee's retirement or
other termination of employment, except as required by applicable Law (including
Section 4980B of the Code).

        5.19    Redbud West Point Ash Disposal Facility.    

        (a)   The Company operates the Redbud West Point Ash Disposal Facility,
which is a ninety (90) acre disposal monofill which has been permitted under
Environmental Law for the disposal of non-toxic fly ash, bottom ash, foundry
sand and other exempted solid waste (the "Monofill"). The Company owns all of
the real property on which the Monofill is located. The Monofill is capable of
receiving dry and conditioned ash.

        (b)   The Monofill meets or exceeds all current applicable Environmental
Laws, including Ohio Environmental Laws and Ohio EPA regulatory requirements.

        (c)   Redbud has all permits, certificates, licenses, patent licenses
and similar requirements necessary or required under applicable Laws, including
Environmental Laws, for the processing of biosolids (Municipal sewage sludge) at
an on-site facility to produce a Class A Exceptional Quality Soil.

        5.20    Acquired Assets.    The Acquired Assets include all assets
currently used primarily in the operation of the Business as currently
conducted.

        5.21    No Additional Representations.    EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH IN ARTICLE 4 AND THIS ARTICLE 5 (AS MODIFIED BY THE DISCLOSURE
LETTER), SELLERS EXPRESSLY DISCLAIM ANY REPRESENTATIONS OR WARRANTIES OF ANY
KIND OR NATURE, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF THE
COMPANY OR ANY OF THE ACQUIRED ASSETS, AND SELLERS SPECIFICALLY DISCLAIM ANY
REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE WITH RESPECT TO ANY OF THE ACQUIRED ASSETS, OR AS TO THE
WORKMANSHIP THEREOF, OR THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR
PATENT, IT BEING UNDERSTOOD THAT SUCH ACQUIRED ASSETS ARE BEING ACQUIRED "AS IS,
WHERE IS" ON THE CLOSING DATE, AND IN THEIR PRESENT CONDITION, AND BUYER SHALL
RELY ON ITS OWN EXAMINATION AND INVESTIGATION THEREOF. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE 4 AND ARTICLE 5 HEREOF (AS
MODIFIED BY THE DISCLOSURE LETTER), SELLERS HEREBY DISCLAIM ALL LIABILITY AND
RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT, OR INFORMATION MADE,
COMMUNICATED, OR FURNISHED (ORALLY OR IN WRITING) TO BUYER OR ITS AFFILIATES OR
REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION, PROJECTION, OR ADVICE THAT
MAY HAVE BEEN OR MAY BE

15

--------------------------------------------------------------------------------




PROVIDED TO BUYER BY ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT, CONSULTANT, OR
REPRESENTATIVE OF PARENT OR THE COMPANY OR ANY OF ITS AFFILIATES). NEITHER
PARENT NOR THE COMPANY MAKES ANY REPRESENTATIONS OR WARRANTIES TO BUYER
REGARDING ANY PROJECTION OR FORECAST REGARDING FUTURE RESULTS OR ACTIVITIES OR
THE PROBABLE SUCCESS OR PROFITABILITY OF THE COMPANY.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer represents and warrants to Sellers as follows:

        6.1    Organization; Authorization.    Buyer is a Pennsylvania
corporation, duly organized, validly existing and in good standing under the
laws of the Commonwealth of Pennsylvania. Buyer has all requisite corporate
power and authority to execute, deliver and perform this Agreement and each
other agreement, instrument and document to be executed and delivered by Buyer
pursuant hereto (the "Buyer Ancillary Agreements"). The execution, delivery and
performance of this Agreement and such other Buyer Ancillary Agreements and the
consummation by Buyer of the transactions contemplated hereby and thereby have
been duly and validly authorized (by corporate action or otherwise) on the part
of Buyer.

        6.2    Execution and Delivery; Enforceability.    This Agreement has
been, and each Buyer Ancillary Agreement will upon such delivery be, duly
executed and delivered by Buyer and constitutes, or will upon such delivery
constitute, the legal, valid and binding obligation of Buyer, enforceable in
accordance with its terms, except as such enforcement may be limited by the
Enforceability Exceptions.

        6.3    Governmental Authorities; Consents.    

        (a)   Neither the execution and delivery of this Agreement or any Buyer
Ancillary Agreement, nor the consummation by Buyer of the transactions
contemplated hereby or thereby, nor compliance by Buyer with any of the
provisions hereof or thereof, will: (i) conflict with or result in a breach of
Buyer any provisions of the Charter Documents of Buyer; (ii) constitute or
result in the breach of any term, condition or provision of, or constitute a
default under (with or without notice or lapse of time, or both), or give rise
to any right of termination, consent, amendment, cancellation, modification or
acceleration with respect to, or give rise to any obligation of Buyer to make
any payments under, or result in the creation or imposition of a Lien upon any
property, assets of Buyer pursuant to any material Contract to which Buyer is a
party or by which any of its respective properties or assets may be subject,
other than any such consequences that could not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the ability of
Buyer to consummate the transactions contemplated by this Agreement; or
(iii) violate any Law or Order applicable to Buyer or by which any properties or
assets owned or used by Buyer is bound or affected; except, in the case of
clauses (ii) and (iii) of this Section 6.3(a), as would not materially impair
the ability of Buyer to consummate the transactions contemplated by this
Agreement.

        (b)   No consent, approval, authorization or permits of, or filing with
or notification to, any Governmental Authority is required to be obtained or
made by Buyer in connection with: (i) the execution, delivery and performance by
Buyer of this Agreement or any Buyer Ancillary Agreement in connection herewith;
or (ii) the compliance by Buyer with any of the provisions hereof or thereof or
the consummation of the transactions contemplated hereby or thereby.

        6.4    Brokerage.    No Person is or will become entitled, by reason of
any agreement or arrangement entered into or made by or on behalf of Buyer, to
receive any commission, brokerage, finder's fee or

16

--------------------------------------------------------------------------------



other similar compensation in connection with the consummation of the
transactions contemplated by this Agreement.

        6.5    Financing.    Buyer has and will continue to have readily
available funds to consummate the transactions contemplated by this Agreement
and each Buyer Ancillary Agreement.

        6.6    Solvency.    

        (a)   Immediately after giving effect to the acquisition of the Acquired
Assets and the consummation of the other transactions contemplated by this
Agreement:

        (i)    the fair saleable value (determined on a going concern basis) of
the assets of Buyer shall be greater than the total amount of its liabilities
(including all liabilities, whether or not reflected in a balance sheet prepared
in accordance with GAAP, and whether direct or indirect, fixed or contingent,
secured or unsecured, disputed or undisputed);

        (ii)   Buyer shall be able to pay its debts and obligations in the
ordinary course of business as they become due; and

        (iii)  Buyer shall have adequate capital to carry on its business and
all businesses in which it is about to engage.

        (b)   In completing the transactions contemplated by this Agreement,
Buyer does not intend to hinder, delay or defraud any present or future
creditors of Buyer or the Company.

        6.7    Due Diligence Investigation.    Buyer has had an opportunity to
discuss the business, management, operations and finances of the Company with
the Company's executive officers, directors, employees, agents, representatives
and Affiliates, and has had an opportunity to inspect the facilities of the
Company. Buyer has conducted its own independent investigation of the Company.
In making its decision to execute and deliver this Agreement and to consummate
the transactions contemplated by this Agreement, Buyer has relied solely upon
the representations and warranties of Sellers set forth in this Agreement (and
acknowledges that such representations and warranties are the only
representations and warranties made by the Company or Parent, as the case may
be), and has not relied upon any other information provided by, for or on behalf
of Sellers, or their respective agents or representatives, to Buyer in
connection with the transactions contemplated by this Agreement. Buyer has
entered into the transactions contemplated by this Agreement with the
understanding, acknowledgement and agreement that no representations or
warranties, express or implied, are made with respect to any projection or
forecast regarding future results or activities or the probable success or
profitability of the Company. Buyer acknowledges that no current or former
stockholder, director, officer, employee, affiliate or advisor of Sellers has
made or is making any representations, warranties or commitments whatsoever
regarding the subject matter of this Agreement, express or implied, except as
set forth in Articles 4 and 5.

ARTICLE 7

CONDITIONS PRECEDENT

        7.1    Conditions to Buyer's Obligations.    The obligation of Buyer to
consummate the closing of the transaction contemplated in this Agreement is
subject to the satisfaction or waiver, at or before the Closing, of the
following conditions set forth in this Section 7.1:

        (a)   all filings, authorizations and approvals and consents set forth
in Section 5.4 of the Disclosure Letter shall have been made with or obtained
(i) from all applicable Governmental Authorities and (ii) from each third party
(including, specifically, Givens Land Conservation Management, LLC) with respect
to any Contract listed thereon that, were such filing,

17

--------------------------------------------------------------------------------



authorization, approval or consent not so made or obtained, would in the
reasonable opinion of Buyer have a Material Adverse Effect;

        (b)   there shall be no suit, action, investigation or proceeding
pending or threatened before any Governmental Authority by which it is sought to
restrain, delay, prohibit, invalidate, set aside or impose any conditions upon
the Closing, in whole or in part, and no injunction, judgment, order, decree or
ruling with respect thereto shall be in effect;

        (c)   (i) the representations and warranties of Sellers contained in
Articles 4 and 5, as applicable, shall be true and correct as of the Closing
Date as if made as of the Closing Date (other than those representations and
warranties made as of a specific date, which shall be true and correct as of
such date), except for representations and warranties the circumstances giving
rise to which do not and would not reasonably be expected to have a Material
Adverse Effect on the Business; (ii) Sellers shall have performed or caused to
have been performed in all material respects all of the covenants and agreements
required by this Agreement to be performed by Sellers prior to the Closing; and
(iii) Buyer shall have received one or more certificates stating that each of
the conditions specified above in clauses (i) and (ii) is satisfied;

        (d)   Buyer shall have received the following:

        (i)    a bill of sale for the Acquired Assets and an assignment and
assumption agreement for the Assumed Contracts, each in form and substance
reasonably satisfactory to Buyer, covering items of tangible and intangible
personal property included in the Acquired Assets and transferring Sellers'
rights, duties and obligations in the Assumed Contracts to Buyer;

        (ii)   copies of the resolutions duly adopted by each Seller's board of
directors and stockholders authorizing the execution, delivery and performance
of this Agreement and the Ancillary Agreements to which such Seller is party,
duly certified by the Secretary of each Seller, all of which resolutions shall
be in full force and effect on the Closing Date;

        (iii)  a general warranty deed for the Owned Real Property;

        (iv)  an assignment of all of the Company's right, title and interest in
any membership interests in Montgomery, and a resignation by the Company as any
statutory agent, officer, or manager of Montgomery;

        (v)   amendments reasonably acceptable to Buyer to those agreements with
Dean Kibler more fully described in Items 1 and 2 of subsection (j) of
Section 5.13 of the Disclosure Letter, which amendments would eliminate any
payment obligation to Mr. Kibler thereunder with respect to future mining or
timber parcels;

        (vi)  the Pay-Off Documents in a commercially reasonable form with
respect to the Closing Indebtedness which letters provide for the release of all
Liens relating to the Closing Indebtedness following satisfaction of the terms
contained in such payoff letters;

        (vii) a certificate, dated within ten (10) days of the Closing Date,
issued by the Secretary of State of Ohio, with respect to the status of the
Company as a corporation in good standing; and

        (viii)  such further documents and instruments of sale, transfer,
conveyance, assignment or delivery covering the Acquired Assets or any part
thereof as Buyer may reasonably require to assure the sale and assignment of the
Acquired Assets as contemplated by this Agreement.

Any agreement or document to be delivered to Buyer pursuant to this Section 7.1,
the form of which is not attached to this Agreement as an exhibit, shall be in
form and substance reasonably satisfactory to Buyer.

18

--------------------------------------------------------------------------------



        7.2    Conditions to Sellers' Obligations.    The respective obligations
of Sellers to consummate the closing of the transaction contemplated in this
Agreement are subject to the satisfaction, at or before the Closing, of the
following conditions set forth in this Section 7.2:

        (a)   all filings, authorizations and approvals and consents set forth
in Section 5.4 of the Disclosure Letter shall have been made with or obtained
from all applicable Governmental Authorities;

        (b)   there shall be no suit, action, investigation or proceeding
pending or threatened before any Governmental Authority by which it is sought to
restrain, delay, prohibit, invalidate, set aside or impose any conditions upon
the Closing, in whole or in part, and no injunction, judgment, order, decree or
ruling with respect thereto shall be in effect;

        (c)   (i) the representations and warranties of Buyer contained in
Article 6 shall be true and correct as of the Closing Date as if made as of the
Closing Date (other than those representations and warranties made as of a
specific date, which shall be true and correct as of such date), except for
representations and warranties the circumstances giving rise to which do not and
would not reasonably be expected to have a material adverse effect on the
ability of Buyer to consummate the transactions contemplated by this Agreement;
(ii) Buyer shall have performed or caused to have been performed in all material
respects all of the covenants and agreements required by this Agreement to be
performed by Buyer prior to the Closing; and (iii) Sellers shall have received a
certificate stating that each of the conditions specified above in clauses (i)
and (ii) is satisfied;

        (d)   Buyer shall have delivered to the Sellers' Account the Purchase
Price in accordance with Section 3.2(a);

        (e)   Buyer shall have caused the satisfaction of the Closing
Indebtedness in accordance with Section 3.2;

        (f)    Buyer shall replace all of the Company's deposits and bonds,
including but not limited to the reclamation, utility, payment and performance
bonds, and equipment bonds and deposits listed in Section 5.10(p) of the
Disclosure Letter attached hereto, and cause the bonds and deposits of the
Company to be released at the Closing; and

        (g)   Sellers shall have received the following:

        (i)    copies of the resolutions duly adopted by Buyer's board of
directors authorizing the execution, delivery and performance of this Agreement
and the Buyer Ancillary Agreements, duly certified by the Secretary of Buyer,
all of which resolutions shall be in full force and effect on the Closing Date;
and

        (ii)   such further documents and instruments reasonably requested by
Sellers to assure the assumption of the Assumed Liabilities and the Assumed
Contracts as contemplated by this Agreement.

Any agreement or document to be delivered to Sellers pursuant to this
Section 7.2, the form of which is not attached to this Agreement as an exhibit,
shall be in form and substance reasonably satisfactory to Sellers.

ARTICLE 8

THE CLOSING

        The consummation of the transactions contemplated herein (the "Closing")
will take place on the date that is no later than the third (3rd) Business Day
following the satisfaction or waiver (to the extent permitted by applicable Law)
of all of the conditions set forth in Article 7 hereof and shall take place at
the Cadiz, Ohio offices of Buyer or at such other time and place as to which
Buyer and Sellers

19

--------------------------------------------------------------------------------




may agree in writing. The date on which the Closing actually occurs is referred
to herein as the "Closing Date." The transfers and deliveries described in
Article 7 shall be mutually interdependent and shall be regarded as occurring
simultaneously, and, any other provision of this Agreement notwithstanding, no
such transfer or delivery shall become effective or shall be deemed to have
occurred until all of the other transfers and deliveries provided for in
Article 7 shall also have occurred or been waived in writing by the party
entitled to waive the same. Such transfers and deliveries shall be deemed to
have occurred and the Closing shall be effective as of 11:59 p.m. on the Closing
Date

ARTICLE 9

COVENANTS OF SELLERS

        9.1    Conduct of Business.    During the period between the date of
this Agreement until the earlier to occur of the termination of this Agreement
in accordance with Section 11.1 or the Closing Date (the "Pre-Closing Period"),
except as otherwise expressly provided for in this Agreement or the Disclosure
Letter or except to the extent Buyer otherwise consents in writing, the Company
shall: (a) be operated in the ordinary course of business, consistent with past
practice, and (b) use commercially reasonable efforts to preserve intact its
respective business organizations and relationships with Persons doing business
with the Company, as applicable. Without limiting the generality of the
foregoing, except as contemplated by this Agreement, during the Pre-Closing
Period, without the prior written consent of Buyer, which consent will not be
unreasonably withheld or delayed, the Company shall not to take, or agree
(whether in writing or otherwise) to take, any action that would result in a
violation of Section 5.5 hereof.

        9.2    Access.    During the Pre-Closing Period, Buyer and its
representatives (including any financing sources and their respective
representatives) shall have reasonable access during normal business hours to
the personnel, facilities, counsel, accountants, consultants, representatives
and books and records (consistent with applicable privacy Laws and subject to
the Confidentiality Agreement) of the Company to conduct such necessary
inspections as Buyer may reasonably request. Any inspection pursuant to this
Section 9.2 will be conducted in such a manner as not to interfere with the
conduct of the business of the Company and in no event will any provision hereof
be interpreted to require the Company to permit any inspection, or to disclose
any information, that the Company determine in good faith may violate any of its
obligations with respect to confidentiality. Buyer and its representatives will
not contact any of the employees, landlords, customers or suppliers of the
Company without the prior written consent of Buyer, it being acknowledged that
any and all such contacts will be arranged by Sellers and that Buyer and Sellers
will mutually agree on the timing and manner of contact with all employees,
landlords, customers, suppliers and other third parties.

        9.3    Change of Names.    Promptly following the Closing, but in any
event within thirty (30) days after the Closing Date, Sellers shall provide
evidence to Buyer of the change of the name of the Company to a name that does
not bear the name "Buckeye" or "Buckeye Industrial Mining Co." or any variations
or derivations thereof.

        9.4    Exercise of Redbud Option to Acquire Permits.    Promptly after
the execution of this Agreement, the Company shall exercise its option to
acquire those permits from The Redbud Company, Inc., an Ohio corporation
("Redbud"), described under the Service Agreement, dated August 28, 1995 (as
amended, the "Service Agreement"), in accordance with the Company's purchase
option under the Service Agreement.

20

--------------------------------------------------------------------------------



ARTICLE 10

COVENANTS OF BUYER

        10.1    Access.    Buyer shall, for a period of seven (7) years after
the Closing Date, during normal business hours and upon reasonable advance
notice, provide Sellers and their designees and representatives with such access
to the books and records related to the Acquired Assets as may be reasonably
requested by Sellers, who shall be entitled, at their expense, to make extracts
and copies of such books and records. Buyer agrees that it shall not, during
such seven (7) year period, destroy or cause or permit to be destroyed any
material books or records relating to the Business without first obtaining the
consent of Sellers (or providing to Sellers notice of such intent and a
reasonable opportunity to copy such books or records, at Sellers' expense, at
least thirty (30) days prior to such destruction).

        10.2    Notices of Certain Events.    Buyer agrees to notify Sellers in
writing promptly upon the Buyer's or its authorized representatives' discovery
of any information prior to the Closing Date relating to Sellers or the
operations (including the financial condition, assets and properties) of the
Business which constitutes (or would constitute) or indicates (or would
indicate) a breach of any representation, warranty or covenant of Sellers
contained herein.

        10.3    Employees.    

        (a)    Hiring.    Buyer shall have the option to offer employment to any
or all employees of the Company (collectively, the "Hired Employees"), and any
such Hired Employees shall also be offered substantially similar benefits as
currently available to Buyer's employees. The Company shall provide all
reasonably necessary assistance to Buyer in hiring any such employees that Buyer
determines it wishes to hire, as well as in any employment transition matters.

        (b)    Liabilities.    Buyer shall be solely responsible for any
liabilities resulting from its practices and procedures in screening and hiring
Hired Employees of the Business and for its employment decisions with respect to
the hiring or refusal to hire any Employees of the Business.

        (c)    Records.    Prior to and following the Closing, Sellers shall
provide Buyer with records and other relevant data within Sellers' control or
access relating to the employment history of, and benefit matters relating to,
the Hired Employees, as Buyer shall reasonably request, to the extent legally
permitted.

        (d)    Hired Employees Not Third-Party Beneficiaries.    Nothing in this
Section 10.03 or elsewhere in this Agreement is intended to confer upon any
Hired Employee or his or her legal representatives or heirs any rights as a
third-party beneficiary or otherwise or any other rights or remedies of any
nature or kind whatsoever under or by reason of the transactions contemplated by
this Agreement, including, without limitation, any rights of employment,
continued employment or any rights under or with respect to any welfare benefit,
pension or other fringe benefit plan, program or arrangement or any material
benefit plan.

ARTICLE 11

ADDITIONAL COVENANTS OF BUYER AND SELLERS

        11.1    Termination.    This Agreement may be terminated:

        (a)   by mutual written consent of Buyer and Sellers at any time prior
to the Closing;

        (b)   by (i) Buyer if it is not then in material breach of its
obligations under this Agreement and if (x) any of the representations and
warranties of Sellers in this Agreement are or become untrue or inaccurate such
that the condition set forth in Section 7.1(c)(i) would not be satisfied or
(y) there has been a breach on the part of Seller or the Company of any of their
covenants or

21

--------------------------------------------------------------------------------






obligations in this Agreement such that the condition set forth in
Section 7.1(c)(ii) would not be satisfied and, in either case, such breach or
inaccuracy is not waived or cured within thirty (30) days after being notified
of the same or is incapable of being cured; or (ii) Sellers if neither the
Company nor Parent is then in material breach of their respective obligations
under this Agreement and if (x) the representations and warranties of Buyer in
this Agreement are or become untrue or inaccurate such that the condition set
forth in Section 7.2(c)(i) would not be satisfied or (y) there has been a breach
on the part of Buyer of any of its covenants or obligations in this Agreement
such that the condition set forth in Section 7.2(c)(ii) would not be satisfied
and, in either case, such breach or inaccuracy is not waived or cured within
thirty (30) days after being notified of the same or is incapable of being
cured; or

        (c)   by (i) Buyer if any of the conditions in Section 7.1 have not been
satisfied as of June 30, 2010 or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition; or
(ii) Sellers if any of the conditions in Section 7.2 has not been satisfied as
of June 30, 2010 or if satisfaction of such a condition is or becomes impossible
(other than through the failure of Sellers to comply with its obligations under
this Agreement) and Sellers have not waived such condition.

        11.2    Effect of Termination.    If this Agreement is terminated
pursuant to Section 11.1, then all provisions of this Agreement shall thereupon
become void without any liability on the part of any party hereto to any other
party hereto except that (x) this Sections 11.2, 11.6 and 11.8 and Article 14
shall survive any such termination and (y) nothing herein shall relieve any
party from any liability for any willful or intentional breach hereof occurring
prior to such termination. If this Agreement is terminated (i) by Sellers
pursuant to Section 11.1(b)(ii), then Buyer and Sellers shall jointly instruct
Escrow Agent to release the Escrowed Funds to Sellers, as liquidated damages and
not as a penalty; and (ii) for any reason other than by Sellers pursuant to
Section 11.1(b)(ii), then Buyer and Sellers shall jointly instruct Escrow Agent
to release the Escrowed Funds to Buyer.

        In the case of clause (i) of the last sentence of the immediately
preceding paragraph, Buyer and Sellers acknowledge that it would be extremely
impracticable and difficult to ascertain the actual damages which would be
suffered by Sellers if Buyer fails to consummate the purchase and sale
contemplated herein as required under this Agreement. Buyer and Sellers have
considered carefully the loss to Sellers altering their customary course of
managing the Business, and Sellers taking the Company and the Business off the
market, all as a consequence of the negotiation and execution of this Agreement;
the personal expenses of Sellers incurred in connection with the preparation of
this Agreement and Sellers' performance hereunder; and the other damages,
general and special, which Buyer and Sellers realize and recognize Sellers will
sustain, but which Sellers cannot at this time calculate with absolute
certainty. Based on all those considerations, Buyer and Sellers have agreed that
the damage to Sellers would reasonably be estimated to be an amount equal to the
Escrowed Funds. Seller hereby agrees that its receipt of the Escrowed Funds
pursuant to this Section 11.2 is the sole and exclusive right or remedy that
Seller has, or may be entitled to exercise or pursue, against Buyer, whether at
law, or in equity, with respect to such default.

        11.3    Updating of Disclosure Letter.    From time to time prior to the
Closing, Sellers shall have the right to supplement or amend the Disclosure
Letter with respect to any matter hereafter arising or discovered after the
delivery of the Disclosure Letter pursuant to this Agreement. No such supplement
or amendment shall have any effect on the satisfaction of the condition to
closing set forth in Section 7.1(c); provided, however, if the Closing shall
occur, then Buyer (and each other Buyer Indemnitee) shall be deemed to have
waived any right or claim pursuant to the terms of this Agreement or otherwise,
including pursuant to Article 12 hereof, with respect to any and all matters
disclosed pursuant to any such supplement or amendment made by the Company at or
prior to the Closing.

22

--------------------------------------------------------------------------------



        11.4    Pre-Closing Publicity.    During the Pre-Closing Period, any
public disclosures or announcements relating to this Agreement or the
transactions contemplated hereby will be made only as may be agreed upon in
writing by Parent and Buyer, except as may be required by Law or by any
Governmental Authority or the rules of any stock exchange or trading system.

        11.5    Post-Closing Publicity.    Following the Closing, no party shall
make any public disclosure or comment regarding the specific terms of this
Agreement or the transactions contemplated herein without the prior approval of
Buyer or Parent, as the case may be, which approval shall not be unreasonably
withheld, except as may be required by Law or by any Governmental Authority or
the rules of any stock exchange or trading system or reasonably necessary to
enforce any rights under this Agreement. Each party shall be entitled to
disclose or comment to any Person that a transaction has been consummated. In
addition, nothing herein shall preclude communications or disclosures necessary
to implement the provisions of this Agreement, and Buyer and Parent and their
respective Affiliates may make such disclosures as they may consider necessary
in order to satisfy their legal or contractual obligations to their lenders,
shareholders, investors or other interested parties, or for general marketing
purposes, without the prior written consent of Parent or Buyer, as the case may
be.

        11.6    Expenses.    Buyer shall pay all fees and expenses incident to
the transactions contemplated by this Agreement which are incurred by Buyer or
its representatives or are otherwise expressly allocated to Buyer hereunder, and
Sellers shall pay all fees and expenses incident to the transactions
contemplated by this Agreement which are incurred by Sellers or their respective
representatives or are otherwise expressly allocated to Sellers hereunder.

        11.7    No Assignments.    No assignment or transfer (including by way
of operation of law or a change in ownership of fifty percent or more of the
voting power of Buyer) of all or any part of this Agreement or any right or
obligation hereunder may be made by any party hereto without the prior written
consent of all other parties hereto, and any attempted assignment or transfer
without such consent shall be void and of no force or effect; provided, that
(a) Buyer may assign any of its rights or delegate any of its duties under this
Agreement to any controlled Affiliate of Buyer provided, further, that no such
assignment shall relieve Buyer of its obligations hereunder; and (b) Buyer may
assign its rights, but not its obligations, under this Agreement to any of its
institutional financing sources.

        11.8    Confidentiality Agreement.    Notwithstanding the execution of
this Agreement, the parties acknowledge that the confidentiality agreement
executed by Buyer, dated December 15, 2009 (the "Confidentiality Agreement"),
remains in full force and effect pursuant to the terms thereof, except to the
extent reasonably necessary for Buyer to enforce any of its rights under this
Agreement, but shall terminate at the Closing.

        11.9    Satisfaction of Closing Conditions.    During the Pre-Closing
Period and subject to the terms and conditions of this Agreement, Sellers, on
the one hand, and Buyer, on the other hand, will use their respective
commercially reasonable best efforts to take or cause to be taken all actions
and to do or cause to be done all things necessary under the terms of this
Agreement or under applicable Laws to cause the satisfaction of the conditions
set forth in Article 11 and to consummate the transactions contemplated by this
Agreement, including using their respective commercially reasonable best efforts
to obtain all authorizations, consents, Permits, waivers or other approvals of
all Governmental Authorities that may be or become necessary for its execution
and delivery of, and the performance of its obligations pursuant to, this
Agreement, and the parties shall cooperate with each other with respect to each
of the foregoing.

        11.10    Tax Cooperation: Allocation of Taxes.    

        (a)   Buyer and Parent agree to furnish or cause to be furnished to each
other, upon request, as promptly as practicable, such information and assistance
relating to the Acquired Assets as is reasonably necessary for the filing of all
Tax Returns, and making of any election related to Taxes,

23

--------------------------------------------------------------------------------



the preparation for any audit by any taxing authority, and the prosecution or
defense of any claim, suit or proceeding relating to any Tax Return. Parent and
Buyer shall cooperate with each other in the conduct of any audit or other
proceeding related to Taxes involving the Company and each shall execute and
deliver such powers of attorney and other documents as are reasonably necessary
to carry out the intent of this Section 11.10(a).

        (b)   Except as otherwise set forth in this Agreement, each party hereto
shall bear and pay any transfer, documentary, sales, use or other taxes arising
in connection with the transactions contemplated by this Agreement and any
recording or filing fees with respect thereto (each, a "Transfer Tax").

        11.11    Replacement of Bonds and Letters of Credit.    

        (a)   All bonds (including, but not limited, to reclamation,
performance, utility, payment, and insurance bonds), deposits, or escrow funds
securing the Company's operations and issued or deposited for the benefit of any
and all third parties are listed in Section 5.10(p) of the Disclosure Letter
(collectively, the "Bonds").

        (b)   Parent, for the benefit of the Company, secured the Bonds with the
cash amounts listed in Section 11.11(b) of the Disclosure Letter (the "Cash
Collateral"). The parties agree to use their commercially reasonable efforts to
cause the secured holders of the Bonds (the "Surety Holders") to release
Parent's guaranty of the Bonds and correspondingly release the Cash Collateral
to Parent as expeditiously as possible following the Closing. Buyer agrees to
remit to Parent, within five (5) Business Days of its receipt, any Cash
Collateral received by Buyer from the Surety Holders of Cash Collateral held by
them as of the date hereof. If at any time Parent or any of its Affiliates
receives any of the Cash Collateral from the Surety Holders, Parent shall
provide written notice of such receipt (including the amount of Cash Collateral
received) to Buyer within five (5) Business Days following its receipt of the
Cash Collateral; provided, however, that if Cash Collateral is received by
Parent within ten (10) Business Days prior to the due date of a payment by Buyer
under this Section 11.11(b), then Parent shall notify the Buyer in writing
immediately following the receipt of Cash Collateral.

        11.12    Covenant Not to Compete.    

        (a)   In consideration of Buyer's consummation of the transactions
contemplated by this Agreement and for other good and valuable consideration,
for a period of three (3) years from and after the Closing Date, Sellers and
their Affiliates will not, directly or indirectly (whether as an owner,
proprietor, partner, shareholder, officer, employee, independent contractor,
director, joint venturer, consultant, lender or investor), solicit or engage in
the Prohibited Business. The parties agree that this Section 11.12 shall not
prohibit the ownership by a Seller or its Affiliate, solely as an investment, of
securities of a person engaged in the Prohibited Business if (i) such Seller or
its Affiliate is not an "affiliate" (as such term is defined in Rule 405
promulgated under the Securities Act) of the issuer of such securities,
(ii) such securities are publicly traded on a national securities exchange and
(iii) Sellers and their Affiliates do not, directly or indirectly, beneficially
own in the aggregate more than two percent (2%) of the class of which such
securities are a part. Further, the parties agree that this Section 11.12 shall
not prohibit Parent from carrying on the businesses, other than the Business,
currently conducted by Parent. Sellers acknowledge and agree that the
limitations imposed by this Section 11.12 as to time, geographical area, and
scope of activity being restrained are reasonable and do not impose a greater
restraint than is necessary to protect the goodwill or other business interests
of Buyer.

        (b)   From and after the Closing Date, Sellers shall not, directly or
indirectly (i) discourage any person from accepting employment with Buyer or any
Affiliate of Buyer, including any Hired Employee, or (ii) hire or solicit the
employment or services of, or cause or attempt to cause to

24

--------------------------------------------------------------------------------






leave the employment or service of Buyer or any Affiliate of Buyer, any person
who or which is employed by, or otherwise engaged to perform services for, Buyer
or any Affiliate of Buyer, including any Hired Employee (whether in the capacity
of employee, consultant, independent contractor or otherwise), or who is offered
a position by Buyer in connection with the transactions contemplated hereby.

        (c)   The parties hereby agree that if Sellers violate this
Section 11.12, it would be difficult to determine the entire cost, damage or
injury which Buyer and its Affiliates would sustain. Sellers acknowledge that if
they violate or threaten to violate this Section 11.12, Buyer will have no
adequate remedy at law. In that event, Buyer and/or its Affiliates shall have
the right, in addition to any other rights that may be available to them, to
obtain in any court of competent jurisdiction injunctive relief to restrain any
violation by Sellers of this Section 11.12 or to compel specific performance by
Sellers of one or more of their obligations under this Section 11.12 (any
requirements for posting of bonds for injunction are hereby expressly waived).
If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Section 11.12 is invalid or unenforceable, the parties
agree that the court making the determination of invalidity or unenforceability
shall have the power to reduce the scope, duration or area of the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Section 11.12 shall be enforceable as
so modified after the expiration of the time within which the judgment may be
appealed.

        (d)   Buyer and Sellers agree that no part of the Purchase Price shall
be allocated to any obligations of Sellers under this Section 11.12.

ARTICLE 12

INDEMNIFICATION

        12.1    Indemnification of Buyer.    Subject to the limitations set
forth in this Article 12, including those specifically set forth in
Sections 12.2 and 12.5 hereof, following the Closing, Sellers, jointly and
severally, shall indemnify, defend and hold harmless Buyer and its officers,
directors, employees, stockholders, Affiliates, successors and assigns
(collectively, the "Buyer Indemnitees"), from and against any Losses based upon,
arising out of, caused by or in connection with: (a) any inaccuracy in, or
breach of, any of the representations and warranties made by Sellers in
Articles 4 or 5, as applicable; (b) any breach or nonperformance of any covenant
or obligation made or incurred by (i) Sellers or, (ii) with respect to
pre-Closing covenants, the Company herein; and (c) the imposition against any
Buyer Indemnitee of any Liabilities other than the Assumed Liabilities. Sellers
do not make and shall not be deemed to have made, nor is Buyer relying upon, any
representation, warranty, covenant or obligation other than those
representations, warranties, covenants and obligations that are expressly set
forth in this Agreement.

        12.2    Limitations on Indemnification.    Notwithstanding any other
provision of this Agreement, the indemnification obligations provided for in
this Agreement shall be subject to the limitations and conditions set forth in
this Section 12.2.

        (a)   Any claim by a Buyer Indemnitee for indemnification pursuant to
Sections 12.1(a) or (b) shall be required to be made by delivering notice to
Parent no later than the expiration of twelve (12) months after the Closing Date
(the "General Survival Period"), except no claim may be brought for breach of
any covenant in Sections 9.1, 9.2, 11.1, 11.2, 11.3, 11.4 and 11.9 that expires
at the Closing. Notwithstanding the foregoing, any claim for indemnification
(i) directly based upon, arising out of or caused by any inaccuracy in or breach
of any representation or warranty in Sections 4.1 or 4.3 [Execution and
Delivery; Enforceability] (collectively, the "Fundamental Reps"),

25

--------------------------------------------------------------------------------



or (B) brought for breach of any covenant (other than covenants set forth in
Sections 9.1, 9.2, 11.1, 11.2, 11.3, 11.4 and 11.9) may, in each case, be made
at any time.

        (b)   Except for claims for indemnification based upon, arising out of
or caused by any breach of any of the Fundamental Reps or claims based on actual
fraud, Buyer Indemnitees shall not be entitled to indemnification for any Losses
until the aggregate amount of all of Buyer Indemnitees' claims for
indemnification exceeds the Indemnification Threshold and thereafter Buyer
Indemnitees shall be entitled to indemnification only for amounts in excess of
the Indemnification Threshold.

        (c)   Except for claims for indemnification based upon, arising out of
or caused by any breach of any of the Fundamental Reps or claims based on actual
fraud, the maximum indemnification amount to which the Buyer Indemnitees may be
entitled pursuant to this Agreement shall be limited to the Indemnification Cap.

        (d)   Solely with respect to indemnification claims based upon, arising
out of or caused by any breach of the Fundamental Reps, the maximum
indemnification amount to which Buyer Indemnitees may be entitled to recover
from Sellers shall be an amount equal to the Purchase Price.

        (e)   Any claims for actual fraud shall not be subject to any
limitation.

        (f)    The Buyer Indemnitees shall not be entitled to indemnification
under this Agreement if, and to the extent that, such Buyer Indemnitees have
otherwise been compensated for such matter pursuant to, or the Losses were taken
into account under, any other provision of this Agreement, so as to avoid
duplication or "double counting" of the same Losses.

        (g)   Any claim for Losses by the Buyer Indemnitees shall be reduced by
the amount of such Losses that are attributable to any voluntary act, omission,
transaction or arrangement of Buyer or the Company from and after the Closing.

        (h)   The Buyer Indemnitees shall take all reasonable steps to mitigate
any Loss subject to Section 12.1 upon becoming aware of any event which would
reasonably be expected to, or does, give rise thereto.

        12.3    Indemnification of Parent.    From and after the Closing and
subject to the limitations contained herein, Buyer shall indemnify, defend, hold
harmless, pay and reimburse Parent and its officers, directors, employees,
stockholders, Affiliates, successors and assigns (collectively, the "Seller
Indemnitees"), from and against any Losses based upon, arising out of, resulting
from, in connection with or otherwise caused by: (i) any inaccuracy in any of
the representations and warranties made by Buyer herein; (ii) any breach or
nonperformance of any of the covenants made by Buyer herein; or (iii) the
imposition against any Seller Indemnitee of any of the Assumed Liabilities.
Buyer does not make and shall not be deemed to have made, nor is Parent relying
upon, any representation, warranty, covenant or obligation other than those
representations, warranties, covenants and obligations that are expressly set
forth in this Agreement.

        12.4    Procedures Relating to Indemnification.    

        (a)    Third-Party Claims.    

        (i)    In order for a party (the "indemnitee") to be entitled to any
indemnification provided for under this Agreement with respect to, arising out
of, or involving a claim or demand made by any Person against the indemnitee (a
"Third-Party Claim"), such indemnitee must notify the party from whom
indemnification hereunder is sought (the "indemnitor") in writing of the
Third-Party Claim no later than thirty (30) days after such claim or demand is
first asserted. Such notice shall state in reasonable detail the amount or
estimated amount of

26

--------------------------------------------------------------------------------



such claim, and shall identify the specific basis (or bases) for such claim,
including the representations, warranties, covenants or obligations in this
Agreement alleged to have been breached. Failure to give such notification shall
not affect the indemnification provided hereunder except and only to the extent
the indemnitor shall have been actually prejudiced as a result of such failure.
Thereafter, the indemnitee shall deliver to the indemnitor, without undue delay,
copies of all notices and documents (including court papers received by the
indemnitee) relating to the Third-Party Claim so long as any such disclosure
could not reasonably be expected to have an adverse effect on the
attorney-client or any other privilege that may be available to the indemnitee
in connection therewith.

        (ii)   The indemnitor may elect to assume and control the defense of a
Third-Party Claim with counsel selected by the indemnitor by providing written
notice thereof to the indemnitee within sixty (60) days of the receipt of notice
of such Third-Party claim from the indemnitee. If the indemnitor assumes such
defense, the indemnitee shall have the right to participate in the defense
thereof and to employ counsel, at its own expense, separate from the counsel
employed by the indemnitor, it being understood that the indemnitor shall
control such defense; provided, that the indemnitor will not be liable for any
legal expenses subsequently incurred by the indemnitee in connection with the
defense of such Third-Party Claim. If the indemnitor does not assume the defense
of any Third-Party Claim, the indemnitee may continue to defend such claim and
the indemnitor may still participate in, but not control, the defense of such
Third-Party Claim at the indemnitor's sole cost and expense. If the indemnitor
so assumes the defense of any Third-Party Claim, all of the indemnified parties
shall reasonably cooperate with the indemnitor in the defense or prosecution
thereof. Such cooperation shall include, at the expense of the indemnitor, the
retention and (upon the indemnitor's request) the provision to the indemnitor of
records and information which are reasonably relevant to such Third-Party Claim,
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.

        (iii)  The indemnitee (a) shall not admit any liability with respect to,
or settle, compromise or discharge, such Third-Party Claim without the
indemnitor's prior written consent (which consent shall not be unreasonably
withheld or delayed); and (b) shall agree to any settlement, compromise or
discharge of a Third-Party Claim which the indemnitor may recommend and which by
its terms unconditionally releases the indemnitee from all liabilities and
obligations in connection with such Third-Party Claim. The indemnitor shall not,
without the written consent of the indemnitee, enter into any settlement,
compromise or discharge or consent to the entry of any judgment which imposes
any obligation or restriction upon the indemnitee or does not include as an
unconditional term thereof the giving by each claimant or plaintiff to such
indemnitee of a release from all liability with respect to such Third-Party
Claim.

        (b)    Other Claims.    In the event any indemnitee should have a claim
against any indemnitor under this Agreement that does not involve a Third-Party
Claim, the indemnitee shall deliver notice of such claim to the indemnitor
promptly following discovery of any indemnifiable Loss, but in any event, in the
case of Buyer Indemnitees, not later than the last date set forth in
Section 12.2, for making such claim. Failure to give such notification shall not
affect the indemnification provided hereunder except to the extent the
indemnitor shall have been actually prejudiced as a result of such failure. Such
notice shall state in reasonable detail the amount or an estimated amount of
such claim, and shall specify the facts and circumstances which form the basis
(or bases) for such claim, and shall further specify the representations,
warranties or covenants alleged to have been breached. Upon receipt of any such
notice, the indemnitor shall notify the indemnitee as to whether the indemnitor
accepts liability for any Loss. If the indemnitor disputes

27

--------------------------------------------------------------------------------



its liability with respect to such claim, as provided above, the indemnitor and
the indemnitee shall attempt to resolve such dispute in accordance with the
terms and provisions of Section 14.4.

        12.5    Limitation of Remedies.    Each party acknowledges and agrees
that, should the Closing occur, the sole and exclusive remedy with respect to
any and all claims relating to this Agreement or the transactions contemplated
hereby (other than claims of, or causes of action arising from, criminal
activity, fraud or claims of, or causes of action for which the sole remedy
sought is equitable relief) shall be pursuant to the indemnification provisions
set forth in this Article 12. In furtherance of the foregoing, each of Buyer and
Parent hereby waive on behalf of itself and all other Persons who might claim
by, through or under it, from and after the Closing, any and all rights, claims
and causes of action (other than claims of, or causes of action arising from,
criminal activity, fraud or claims of, or causes of action for which the sole
remedy sought is equitable relief) which any such other Person may have arising
under or based upon any Law and that relates to the transaction contemplated
herein or to any aspect of the business of the Company (except pursuant to the
indemnification provisions set forth in this Article 12). Nothing in this
Section 12.5 shall limit any Person's right to seek and obtain any equitable
relief to which any Person may be entitled.

        12.6    Subrogation.    Upon making any indemnity payment pursuant to
Sections 12.1 or 12.3, as applicable, the indemnitor shall be subrogated to all
rights of the indemnitee or reimbursed party, as applicable, against any third
party in respect of the Losses to which the payment related. The parties hereto
will execute upon request all instruments reasonably necessary to evidence and
perfect the above described subrogation rights.

ARTICLE 13

CERTAIN DEFINITIONS

        When used in this Agreement, the following terms in all of their tenses,
cases and correlative forms shall have the meanings assigned to them in this
Article 13, or elsewhere in this Agreement as indicated in this Article 13:

        "Affiliate" of a specified Person means any other Person which, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with such specified Person. For purposes of this
definition, "control" of any Person means possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting capital stock or membership
interests, by Contract, or otherwise.

        "Agreement" means this Asset Purchase Agreement, as may be amended from
time to time.

        "Ancillary Agreements" is defined in Section 5.1(b).

        "Assumed Contracts" is defined in Section 2.1(f).

"Assumed Liabilities" is defined in Section

        "Audited Financial Statements" is defined in Section 5.12(a).

        "Bonds" is defined in Section 11.11(a).

        "Business" is defined in the Recitals of this Agreement.

        "Business Day" means any other day than a Saturday, Sunday or day on
which banking institutions in Cleveland, Ohio are authorized or obligated
pursuant to Law to be closed.

        "Business Facility" means any Real Property on which the Company
operates the Business.

        "Buyer" is defined in the preamble of this Agreement.

        "Buyer Indemnitees" is defined in Section 12.1.

28

--------------------------------------------------------------------------------



        "Cash Collateral" is defined in Section 11.11(b).

        "Charter Documents" means the articles of incorporation, certificate of
incorporation, code of regulations and by-laws (or equivalent Charter
Documents), as applicable, of any business entity.

        "CERCLA" shall have the meaning assigned to such term in the definition
of "Environmental Laws"

        "Claims" means all claims, debts, losses, expenses, proceedings,
covenants, liabilities, suits, judgments, damages, actions and causes of action,
obligations, accounts, and liabilities of any kind or character whatsoever,
known or unknown, suspected or unsuspected, in contract or in tort, direct or
indirect, at law or in equity.

        "Closing" and "Closing Date" are defined in Article 7.

        "Closing Indebtedness" is defined in Section 3.2.

        "Code" means the United States Internal Revenue Code of 1986, as
amended, and the regulations thereunder.

        "Company" is defined in the preamble of this Agreement.

        "Company Ancillary Agreements" is defined in Section 5.1(b).

        "Company Intellectual Property" is defined in Section 2.1(d).

        "Confidentiality Agreement" is defined in Section 11.8.

        "Contract" means any contract, agreement, deed, mortgage, lease,
license, instrument, note, commitment, undertaking, or arrangement, whether oral
or written.

        "Disclosure Letter" is the confidential disclosure letter, dated as of
the date hereof, delivered to Buyer in connection with the execution and
delivery of this Agreement (as may be modified from time to time prior to the
Closing in accordance with the terms hereof).

        "Disposal," "Storage," and "Treatment" shall have the meanings assigned
them at 42 U.S.C. § 6903(3), (33) and (34), respectively.

        "Easement" means all easements, rights-of-way, licenses, and other
rights of use in another Person's real property (other than leases) held by the
Company or appurtenant to any property owned or leased by the Company.

        "Enforceability Exceptions" is defined in Section 4.2.

        "Environmental Laws" shall mean any and all applicable laws, statutes,
ordinances, rules, regulations, or orders in effect as of the Closing Date or,
if applicable, at any time prior to the Closing Date, of any Governmental
Authority pertaining to pollution, preservation or protection of the
environment, natural resources or human health and safety, including without
limitation the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980, as amended ("CERCLA"), the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976, as amended, the Safe Drinking Water Act, as amended, the Toxic Substances
Control Act, as amended, the Hazardous & Solid Waste Amendments Act of 1984, as
amended, the Superfund Amendments and Reauthorization Act of 1986, as amended,
the Hazardous Materials Transportation Act, as amended, the Oil Pollution Act of
1990, as amended, any state or local Laws implementing the foregoing federal
laws, and any state or federal laws pertaining to mining, mine safety, the
handling of production wastes, the use, maintenance, and closure of mining
sites, the protection of environmentally sensitive areas and threatened or
endangered species, and all other environmental conservation or protection laws.

29

--------------------------------------------------------------------------------



        "Environmental Permits" means all permits, licenses, certificates,
registrations, identification numbers, applications, consents, approvals,
variances, notices of intent, exemptions and similar requirements necessary for
the ownership, use and/or operation of the Business Facilities and the Company
to comply with Environmental Laws.

        "Environmental Reports" is defined in Section 5.9.

        "Equipment" is defined in Section 2.1(b).

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

        "Escrow Agent," "Escrow Agreement" and "Escrowed Funds" are each defined
in Section 3.4.

        "Excluded Assets" is defined in Section 2.2.

        "Excluded Liabilities" is defined in Section 2.4.

        "Fundamental Reps" is defined in Section 12.2(a).

        "GAAP" means generally accepted accounting principles, as in effect in
the United States either from time to time as applied to periods prior to the
Closing Date or as applied on the Closing Date, as applicable, and in either
case, applied on a basis consistent with the past practices of the Company.

        "General Survival Period" is defined in Section 12.2(a).

        "Governmental Authority" means any federal, state, local or foreign
government or political subdivision thereof, or any agency or instrumentality of
any such government or political subdivision, or any self-regulated organization
or other non-governmental regulating authority (to the extent that the rules,
regulations or orders of such authority have the force of law), or any
arbitrator, tribunal or court of competent jurisdiction.

        "Hazardous Material" means any chemical, substance, waste, material,
pollutant, or contaminant, the exposure to, presence of, use, Storage, Disposal,
Treatment or transportation of which is regulated under or defined by Law.

        "Hired Employees" is defined in Section 10.3(a).

        "Improvements" shall mean any and all buildings, fixtures, utility lines
and equipment, walls, fences, structures, betterments, and other improvements
to, of, on, or under the Real Property (including, without limitation, all strip
mines and all shafts, structural supports, and other betterments installed or
constructed for mining operations) and any shafts, structural supports, roads
and other betterments and improvements to, of, on or under any Real Property
installed or constructed for or used in the Company's mining operations.

        "Indebtedness" means, as at any date of determination thereof (without
duplication), all obligations (other than intercompany obligations) of the
Company in respect of: (a) any borrowed money or funded indebtedness or issued
in substitution for or exchange for borrowed money or funded indebtedness
(including obligations with respect to principal, accrued interest, and any
applicable prepayment charges or premiums); (b) any indebtedness evidenced by
any note, bond, debenture or other debt security; (c) capital lease obligations;
(d) any indebtedness guaranteed by the Company (excluding intercompany debt and
letters of credit and guarantees by a company of performance obligations of
another); and (e) any obligations with respect to any interest rate hedging or
swap agreements. Notwithstanding the foregoing, the calculation of Indebtedness
shall not include: (y) any of the principal amount as of the Closing Date of any
undrawn letters of credit, or (z) obligations of the Company under or with
respect to any outstanding checks.

30

--------------------------------------------------------------------------------



        "Indemnification Cap" means an amount equal to ten percent (10.0%) of
the Purchase Price.

        "Indemnification Threshold" means an amount equal to one percent (1.0%)
of the Purchase Price.

        "indemnitee" and "indemnitor" are defined in Section 12.4(a).

        "Intellectual Property" means any of the following in any jurisdiction
throughout the world: (a) patents, patent applications, patent disclosures and
inventions, including any provisionals, continuations, divisionals,
continuations-in-part, renewals and reissues for any of the foregoing;
(b) Internet domain names, trademarks, service marks, trade dress, trade names,
logos, slogans and corporate names and registrations and applications for
registration thereof together with all of the goodwill associated therewith;
(c) copyrights (registered or unregistered) and copyrightable works and
registrations and applications for registration thereof; (d) mask works and
registrations and applications for registration thereof; (e) computer Software
(excluding all Off-the-Shelf Software), data, data bases and documentation
thereof; (f) trade secrets and other confidential information (including ideas,
formulas, compositions, inventions (whether patentable or unpatentable and
whether or not reduced to practice), know-how, manufacturing and production
processes and techniques, research and development information, drawings,
specifications, designs, plans, proposals, technical data, copyrightable works,
financial and marketing plans and customer and supplier lists and information)
(collectively, "Trade Secrets"); and (g) copies and tangible embodiments thereof
(in whatever form or medium).

        "Interim Financial Statements" is defined in Section 5.12(b).

        "Knowledge" with respect to any matter, means (a) with respect to
Parent, matters within the actual knowledge of Thomas Stoner, William Laughlin
and Diana Kubik, and (b) with respect to the Company, matters within the actual
knowledge of John Grisham, Jack Grinwis, Rosemary Lacher, and Gary Alkire.

        "Law" means any federal, state, regional, local or foreign law, statute,
ordinance, code, treaty, rule, regulation, order or requirement of any
Governmental Authority in effect on the date of this Agreement.

        "Leased Real Property" is defined in Section 2.1(a).

        "Leases" means all Contracts pursuant to which the Company leases the
Leased Real Property.

        "Legal Requirements" shall mean any federal, state, local, municipal,
foreign, international, multinational or other constitution, law, ordinance,
principle of common law, code, regulation, statute, treaty or similar rule or
requirement in effect as of the Closing Date or, if applicable, at any time
prior to the Closing Date. With respect to Real Property, "Legal Requirements"
also include (i) all restrictive covenants, easements, operating agreements, and
other matters of record affecting use and/or development of the property, and
(ii) all requirements of underwriting boards with respect to any insurance
carried or required to be carried by the Company.

        "Lessor Leases" is defined in Section 5.10(b).

        "Liabilities" means all Indebtedness, obligations, claims and other
liabilities of a Person, whether absolute, accrued, contingent, fixed or
otherwise or whether due or to become due.

        "Lien" means any lien, charge, mortgage, pledge, easement, encumbrance,
security interest, matrimonial or community interest, tenancy by the entirety
claim, adverse claim, or any other title defect or restriction of any kind.

        "Loss" or "Losses" means any and all losses, liabilities, damages,
costs, penalties, judgments, deficiencies, awards, fines, expenses, actions,
notices of violation, and notices of liability and any claims in respect thereof
(including, without limitation, amounts paid in settlement and reasonable costs
of

31

--------------------------------------------------------------------------------




investigation, and legal fees and expenses) arising out of any incident, event,
circumstance or proceeding asserted or initiated or otherwise occurring or
existing in respect of any matter or any claim or proceeding to enforce any
indemnification rights in respect thereof; provided, however, Losses relating to
any claims for indemnification shall (a) specifically exclude punitive,
exemplary, consequential or incidental damages, damages relating to lost
profits, diminution of value, or based upon any multiplier of profits, earnings
or cash flow, including earnings before interest, tax, depreciation or
amortization or any other valuation metric; and (b) be net of the amount of any
actual recoveries: (i) under any insurance policy covering such indemnifiable
Losses of which the party seeking indemnification, or any of its Affiliates, is
a beneficiary in connection with the circumstances that give rise to the claim
for indemnification); and (ii) under "pass-through" warranty coverage from a
manufacturer or other third party that are actually received by the party
seeking indemnification, or any of its Affiliates, in connection with the
circumstances that give rise to the claim for indemnification and, in either
case, such indemnified party shall seek full recovery under all such insurance
policies or "pass-through" warranty coverage for any Losses to the same extent
as they would if such Losses were not subject to indemnification under this
Agreement.

        "Material Adverse Effect" means a material adverse effect on the
business, condition, financial or otherwise, assets, liabilities, or results of
operations of the Company, taken as a whole; provided, however, that none of the
following will be deemed, either alone or in combination, to constitute, and
none of the following will be taken into account in determining whether there
has been or will be, a "Material Adverse Effect": (a) changes in business or
economic conditions affecting the economy or the Company' industries generally,
(b) changes in stock markets or credit markets, (c) changes in Tax rates, Law or
GAAP, or the enactment or implementation of any new Law or Tax; (d) any event as
to which Buyer has provided written consent hereunder; (e) an event or
circumstance disclosed in the Disclosure Letter, (f) natural disasters, acts of
war, sabotage, terrorism, hostilities, military action or any escalation or
worsening thereof, or (g) except for purposes of Sections 4.3 or 5.3, the
execution, delivery or performance of this Agreement (including any announcement
relating to this Agreement or the fact that Buyer is acquiring the Acquired
Assets and any actions taken by any customer, supplier or employee of the
Company in response to such announcement) or any actions taken by Parent or the
Company hereunder or in contemplation hereof, or any actions that Parent or the
Company or any representative thereof is required to take hereunder.

        "Material Contracts" is defined in Section 5.13(l).

        "Mineral Leases" means any lease of any mineral rights under which the
Company is the tenant or lessee. Mineral Leases include those Surface Leases, if
any, under which the Company is granted an interest in some or all of the
mineral rights.

        "Monofill" is defined in Section 5.19(a).

        "Montgomery" is defined in Section 2.1(l).

        "Off-the-Shelf Software" means off-the-shelf personal computer software
as such term is commonly understood, that is commercially available under
non-discriminatory pricing terms on a retail basis for less than $300 per seat
and used solely on the desktop personal computers of the Company.

        "Order" means any judgment, injunction, award, decision, decree, ruling,
verdict, writ or order of any nature of any Governmental Authority.

        "Owned Real Property" is defined in Section 2.1(a).

        "Parent" is defined in the preamble to this Agreement.

        "Parent Ancillary Agreements" is defined in Section 4.1.

        "Pay-Off Documents" is defined in Section 3.3.

32

--------------------------------------------------------------------------------



        "Permits" is defined in Section 2.1(c).

        "Permitted Liens" means: (a) mechanics', carriers', workmen's,
repairmen's or other like Liens arising or incurred in the ordinary course of
business; (b) Liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business and under which the Company is not in default; (c) Liens
arising by operation of Law, including Liens arising by virtue of rights of
customers, suppliers and subcontractors in the ordinary course of business under
general principles of commercial law; (d) Liens for current Taxes and utilities
not yet due and payable or which are being contested in good faith and, in
connection therewith, appropriate reserves have been set aside in accordance
with GAAP; (e) imperfections of title or encumbrances, if any, that do not,
individually or in the aggregate, materially impair the continued use and
operation of any asset to which they relate in the conduct of the business of
the Company as presently conducted; (f) leases, subleases and similar agreements
set forth in Section 5.10(a) or in Section 5.13 of the Disclosure Letter;
(g) easements, covenants, rights-of-way and other similar restrictions or
conditions of record or which would be shown by a current accurate survey of any
of the Real Property; and (h): (i) zoning, building and other similar
restrictions imposed by applicable Laws; (ii) Liens that have been placed by any
developer, landlord or other third party on property over which the Company have
easement rights or, on any Real Property, under any lease or subordination or
similar agreements relating thereto; and (iii) unrecorded easements, covenants,
rights-of-way and other similar restrictions on the Real Property none of which,
individually or in the aggregate, materially impairs the continued use and
operation of such Real Property.

        "Person" means an individual, a corporation, a limited liability
company, a partnership, a trust, an unincorporated association, a government or
any agency, instrumentality or political subdivision of a government, or any
other entity or organization.

        "Plans" is defined in Section 5.18.

        "Pre-Approved Matters" is defined in Section 5.10(e).

        "Pre-Closing Period" is defined in Section 9.1.

        "Prohibited Business" means offering to provide or providing any product
or service competitive with the Company or the Business, in the geographic areas
where the Company or Buyer engages in business as of the Closing Date.

        "Purchase Price" is defined in Section 3.1.

        "Real Property" is defined in Section 2.1(a).

        "Redbud" means Redbud Company, Inc., an Ohio corporation.

        "Release" shall mean the depositing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, migrating,
dispersing, leaching, dumping or disposing.

        "Reserves" is defined in Section 2.1(g).

        "Securities Act" means the Securities Act of 1933, as amended.

        "Sellers" is defined in the preamble of this Agreement.

        "Seller Ancillary Agreements" is defined in Section 4.1.

        "Seller Indemnitees" is defined in Section 12.3.

        "Sellers' Account" is defined in Section 3.2.

33

--------------------------------------------------------------------------------



        "Software" means, as they exist anywhere in the world, computer software
programs, including all source code, object code, specifications, databases,
designs and documentation related to such programs.

        "Surface Lease" means any lease of Leased Real Property and/or
Improvements under which the Company is lessee or tenant (including, without
limitation, lease of any office, warehouse, or other space).

        "Surety Holders" is defined in Section 11.11(b).

        "Tax" or "Taxes" means: (a) any and all federal, state, provincial,
local, foreign and other taxes, levies, fees, imposts, duties, and similar
governmental charges (including any interest, fines, assessments, penalties or
additions to tax imposed in connection therewith or with respect thereto)
including, without limitation (i) taxes imposed on, or measured by income, gross
receipts, franchise, or profits, and (ii) license, payroll, employment,
withholding, excise, severance, stamp, occupation, premium, windfall profits,
customs duties, capital stock, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, ad valorem
capital gains, goods and services, branch, utility, production and compensation
taxes; and (b) any obligations to indemnify or otherwise assume or succeed to
the Tax liability of any other Person.

        "Taxing Authority" means any domestic or foreign national, state,
provincial, multi-state or municipal or other local executive, legislative or
judicial government, court, tribunal, official, board, subdivision, agency,
commission or authority thereof, or any other governmental body exercising any
regulatory or taxing authority thereunder having jurisdiction over the
assessment, determination, collection or other imposition of any Tax.

        "Tax Return" means any return, declaration, report, claim for refund,
election, disclosure, estimate, or information return or statement relating to
Taxes, including any schedule or attachment thereto, and including any amendment
thereof required to be filed with any Taxing Authority with respect to Taxes.

        "Third-Party Claim" is defined in Section 12.4(a)(i).

        "Trade Secrets" is defined in the definition of "Intellectual Property."

        "Transfer Tax" is defined in Section 11.10(b).

ARTICLE 14

CONSTRUCTION; MISCELLANEOUS PROVISIONS

        14.1    Notices.    Any notice to be given or delivered pursuant to this
Agreement shall be ineffective unless given or delivered in writing, and shall
be given or delivered in writing as follows:

(a)If to Buyer, to:
Rosebud Mining Company
301 Market Street
Kittanning, PA 16201
Attention: J. Clifford Forrest, III
Facsimile Number: (724) 543-6375

With a copy to:
Attorney Geoffrey Mosser
232 South Main Street
Cadiz, Ohio 43907
Attention: Geoffrey Mosser
Facsimile Number: (740) 942-2129

34

--------------------------------------------------------------------------------



(b)If to Sellers, to:

Evergreen Energy Inc.
1225 17th Street, Suite 1300
Denver, Colorado 80202-5506
Attention: William G. Laughlin
Facsimile Number: (303) 293-2992

With a copy to:

Calfee, Halter & Griswold LLP
1400 KeyBank Center
800 Superior Avenue
Cleveland, Ohio 44114-2688
Attention: Robert A. Ross
Facsimile Number: (216) 241-0816

or in any case, to such other address for a party as to which notice shall have
been given to Buyer and Sellers in accordance with this Section 14.1. Notices so
addressed shall be deemed to have been duly given (i) on the third business day
after the day of registration, if sent by registered or certified mail, postage
prepaid, (ii) on the next Business Day following the documented acceptance
thereof for next-day delivery by a national overnight air courier service, if so
sent, or (iii) on the date sent by facsimile transmission, if electronically
confirmed. Otherwise, notices shall be deemed to have been given when actually
received at such address.

        14.2    Entire Agreement.    This Agreement, the Disclosure Letter and
Exhibits hereto constitute the exclusive statement of the agreement among the
Company, Buyer and Parent concerning the subject matter hereof, and supersedes
all other prior agreements, oral or written, among or between any of the parties
hereto concerning such subject matter. All negotiations among or between any of
the parties hereto are superseded by this Agreement, and there are no
representations, warranties, promises, understandings or agreements, oral or
written, in relation to the subject matter hereof among or between any of the
parties hereto other than those expressly set forth or expressly incorporated
herein.

        14.3    Modification.    No amendment, modification, or waiver of this
Agreement or any provision hereof, including the provisions of this sentence,
shall be effective or enforceable as against a party hereto unless made in a
written instrument that specifically references this Agreement and that is
signed by the party waiving compliance.

        14.4    Governing Law; Jurisdiction and Venue.    This Agreement shall
be governed by and construed in accordance with the Laws of the State of Ohio,
without regard to the choice-of-laws or conflicts-of-law's provisions thereof.
The parties agree that no action, suit or proceeding at law, in equity or
otherwise which in any way arises out of or relates to this Agreement or the
transactions contemplated hereby shall be brought solely in the state or federal
courts in Cuyahoga County, Ohio and all objections to personal jurisdiction and
venue in any action, suit or proceeding so commenced are hereby expressly waived
by all parties hereto. The parties waive personal service of any and all process
on each of them and consent that all such service of process shall be made in
the manner, to the party and at the address set forth in Section 14.1 of this
Agreement, and service so made shall be complete as stated in such section.

        14.5    Specific Performance.    Each party's obligation under this
Agreement is unique. If any party should breach its covenants under this
Agreement, the parties each acknowledge that it would be impracticable to
measure the resulting damages; accordingly, the nonbreaching party or parties,
in addition to any other available rights or remedies they may have under the
terms of this Agreement, may sue in equity for specific performance, and each
party expressly waives the defense that a remedy in damages will be adequate.

35

--------------------------------------------------------------------------------



        14.6    Binding Effect.    This Agreement shall be binding upon and
shall inure to the benefit of Buyer and Sellers and the respective successors
and permitted assigns.

        14.7    Headings.    The article and section headings used in this
Agreement are intended solely for convenience of reference, do not themselves
form a part of this Agreement, and may not be given effect in the interpretation
or construction of this Agreement.

        14.8    Number and Gender; Inclusion.    Whenever the context requires
in this Agreement, the masculine gender includes the feminine or neuter, the
neuter gender includes the masculine or feminine, the singular number includes
the plural, and the plural number includes the singular. In every place where it
is used in this Agreement, the word "including" is intended and shall be
construed to mean "including, without limitation."

        14.9    Counterparts.    This Agreement and each document delivered
pursuant to this Agreement may be executed by the parties in separate
counterparts and by facsimile or by electronic mail with scan or attachment
signature, each of which when so executed and delivered shall be deemed an
original, and all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof or thereof
each signed by less than all, but together signed by all of the parties.

        14.10    Third Parties.    Except as may otherwise be expressly stated
herein, no provision of this Agreement is intended or shall be construed to
confer on any Person, other than the parties hereto, any rights hereunder. Buyer
Indemnitees and Seller Indemnitees who are not otherwise parties to this
Agreement shall be third party beneficiaries of this Agreement.

        14.11    Disclosure Letter and Exhibits.    The Disclosure Letter and
Exhibits, if any, referenced in this Agreement constitute an integral part of
this Agreement as if fully rewritten herein. Notwithstanding anything to the
contrary contained in this Agreement or in any of the sections of the Disclosure
Letter, any information disclosed in one section of the Disclosure Letter shall
be deemed to be disclosed in such other sections of the Disclosure Letter and
applicable to such other representations and warranties to the extent that the
disclosure is reasonably apparent from its face to be applicable to such other
section of the Disclosure Letter and such other representations and warranties.
Disclosure of any fact or item in any section of the Disclosure Letter shall not
be deemed to constitute an admission that such item or fact is material for the
purposes of this Agreement. All references in this document to "this Agreement"
and the terms "herein," "hereof," "hereunder" and the like shall be deemed to
include all of such sections of the Disclosure Letter and Exhibits.

        14.12    Time Periods.    Any action required hereunder to be taken
within a certain number of days shall, except as may otherwise be expressly
provided herein, be taken within that number of calendar days; provided that if
the last day for taking such action falls on a Saturday, a Sunday, or a legal
holiday, the period during which such action may be taken shall automatically be
extended to the next business day.

        14.13    Construction.    This Agreement and the other documents
contemplated herein shall be deemed to have been drafted by the parties and
neither this Agreement nor any other document contemplated herein shall be
construed against any party as the principal draftsperson hereof or thereof.

[Signature Page Follows]

36

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Buyer, the Company and Parent have caused this Asset
Purchase Agreement to be executed and delivered by their duly authorized
representatives, as of the date first written above.


 
 
BUYER:
 
 
ROSEBUD MINING COMPANY
 
 
  


--------------------------------------------------------------------------------

    Name:   J. Clifford Forrest, III     Its:   President
 
 
PARENT:
 
 
EVERGREEN ENERGY INC.
 
 
  


--------------------------------------------------------------------------------

    Name:         Its:    
 
 
COMPANY:
 
 
BUCKEYE INDUSTRIAL MINING CO.
 
 
  


--------------------------------------------------------------------------------

    Name:         Its:    

--------------------------------------------------------------------------------



EXHIBIT A

Escrow Agreement

[See attached]

--------------------------------------------------------------------------------





QuickLinks


ASSET PURCHASE AGREEMENT
